Exhibit A

Case 7:19-cv-00398-GEC Document 1-1 Filed 05/28/19 Page 1of69 Pageid#: 9
 

"Wane COMMONWEALTH OF VIRGINIA
SOP-19.1 STATE CORPORATION COMMISSION

(10/14)
SERVICE OF PROCESS, NOTICE, ORDER OR DEMAND

ON THE CLERK OF THE STATE CORPORATION COMMISSION
AS STATUTORY AGENT

1. Service on the Clerk of the State Corporation Commission relates to the following proceeding:
Style of Proceeding: Christoper Sheldon, et al. v. Nichols Transport Co., et al.

(e.g. name of the plaintiff vs. name of the defendant, or In the matter of..., etc.}

Proceeding Pending in: City of Roanoke Circuit Court

(Jurisdiction) (Name of Court or Tribunal)

Court's Case / Matter No... CL16-1171

Court’s Address: 315 Church Ave., SW, Roanoke, Virginia 24016
(Mailing Address}

2. Service on the Clerk of the State Corporation Commission is being made pursuant to Virginia

Code §§ 12.1-19.1 and (mark the appropriate box): [See the Instructions for more information]
[I 13.1-637 B 13.1-928 B [_] 38.2-801 [i] 50-73.58:1 D
13.1-758 F ["] 13.1-929 E [J 38.2-809 [7] 50-73.59 E
13.1-766 B 13.1-930 D ["] 38.2-1216 [7] 50-73.134 F
[] 13.1-767A4 [] 13.1-1018 B [1] 38.2-5103 ["] 50-73.135 G
["] 13.1-768 D [1 13.1-1056A4 [7] 50-73.7B [| 50-73.139

[J 13.1-836 B [4 13.1-1056.1C  [] 50-73.58A4 [J 50-73.140

[J 13.1-920A4 [-] 13.1-1057E

[J] Other Virginia Code section or statutory authority (specify):

 

3. Pursuant to the foregoing legal authority, the Clerk of the Commission is being served as

statutory agent of Nichols Transport Co., Inc. .
(name of defendant / business entity)

 

whose mailing address for this service of process is [One address per form. See Instructions.}
3797 E. Highway 76, Mullins, South Carolina 29574-7304
(number / street, P.O. Box, Rural Route, etc.) (city or town} (state) (zip code)

4. The Clerk’s Office should mail its receipt (or rejection letter) to:
Name: Lichtenstein Law Group, PLC

Attn: Carrol M. Ching
Address: 101 S. Jefferson St., Suite 400, Roanoke, VA 24011

 

 

 

{number / street, P.O. Box, Rural Route, ete.) (city or town) (state) (zip code}
Telephone No: (540) 343-9711 Email; Carrol.ching@lichtensteinlawgroup.com
(optional) (optional)

THREE COPIES OF THIS FORM MUST BE SUBMITTED
WITH TWO COPIES OF THE PAPERS TO BE SERVED

REVIEW THE INSTRUCTIONS BEFORE SUBMITTING THIS FORM
Case 7:19-cv-00398-GEC Document 1-1 Filed 05/28/19 Page 2 of 69 Pageid#: 10
   

ROANOKE CITY CIRCUIT COURT
Civil Division
315 CHURCH AVENUE, Sw .
ROANOKE VA 24016
(340) 853-6702

Virginia: Proof of Service
m the ROANOKE CIty CIRCUIT CouRT Case number: 770CL 1600117)-09
Service number: 002
Service filed: June 09, 2016
Served by: ATTORNEY . Judge:
Style of case: CHRISTOPHER SHELDON ys NICHOLS TRANSPORT COMPANY INC
Service on: NICHOLS TRANSPORT COMPANY INC Attorney: CHING, CARROL M

CLERK OF THE STATE CORPORATION 540-345.9543
COMMISSION
YLER BUILDING tti uired in Court Rooms
1300 E MAIN STRERT Proper NO shots tops
RICHMOND Va 23219 | NO flip-flop er aee
Ne ie
1 drinks um

Instructions: No He ett in’ Courthouse

Hearing date -
Service issued: Monday, May 15, 2017

’ For Sheriff Use Only

ag
eo
oe ee

  

ROANOKE CITY CIRCUIT COURT

Civil Division
315 CHURCH AVENUE, SW
ROANOKE VA 24016
(540) 853-6702

Summons

To: NICHOLS TRANSPORT COMPANY INC
CLERK OF THE STATE.CORPORATION
COMMISSION
TYLER BUILDING
1300 E MAIN. STREET
RICHMOND VA 23219

“ COMMONWEALTH OF VIRGINIA

Proper attire required in Court Rooms
per 0 shor

shorts
NO halters/tank tops
NO flip-flop shoes

NO hats
NO food, drinks or gum
NO ceil phones in Courthous:

Case No, 770CL16001171-00

The party upon whom this summons and the attached complaint are served is hereby notified
that unless within 21 days after such service, response is made by filing in the clerk’s office
of this court a pleading in writing, in proper legal form, the allegations and charges may be
taken as admitted and the court may enter. an order, judgment, or decree against such party

either by default or after hearing evidence.

Appearance in person is not required by this summons.

Done in the name of the Commonwealth of Virginia on,Monday, May 15, 2017

Clerk of Court: BRENDA S. HAMILTON

by , (as

Instructions:

Hearing Official:

CHING, CARROL M

Attorney's name: 49345-9543

Case 7:19-cv-00398-GEC Document 1-1 Filed 05/28/19 Page 4of69 Pageid#: 12
VIRGINIA:

IN THE CIRCUIT COURT FOR THE CITY OF ROANOKE

CHRISTOPHER AND
SUSAN SHELDON,

and

ROBERT AND
SANDRA SHELDON,

Plaintiffs,

v.

NICHOLS TRANSPORT COMPANY, INC.,

DAVID HOWARD BENNETT,
and
CHEMSOLYV, INC.,

Defendants.

COMPLAINT

Case No.’ Jo [7 |

JURY TRIAL DEMANDED

CIRCUIT COURT
Received & Filed
BSR

   
    

fo Deputy C
BITY OF ROANOK

 
  

[Ti

COME NOW the Plaintiffs, Christopher and Susan Sheldon, and Robert and Sandra

Sheldon, through counsel, and as for their Complaint against Defendants Nichols Transport

Company, Inc., David Howard Bennett, and Chemsolv, Inc., state as follows:

INTRODUCTION

1. This is an action under state law for negligence and negligence per se, gross

negligence, willful and wanton negligence, private nuisance, and trespass on the part of

Defendants which resulted in serious damage to the real and personal property of Plaintiffs, as

weil as loss of the use and enjoyment of property, annoyance, inconvenience, emotional distress,

Case 7:19-cv-00398-GEC Document 1-1 Filed 05/28/19 Page 5of69 Pageid#: 13

 
physical injury, and financial damages. Plaintiffs seek compensatory and punitive damages,
attorney's fees, pre and post-judgment interest and costs.
PARTIES

2. Plaintiffs Christopher and Susan Sheldon reside in the County of Roanoke on Virginia
Tax Parcels 090.00-03-36.00-0000 and 0.90,00-03-3 7.00,0000, which are located in a rural area
on Carr Rouse Road and are bordered on one side by Virginia State Route 116, also known in
that area as Jae Valley Road.

3. Plaintiffs Robert and Sandra Sheldon are residents of New Hampshire and own the
property in the County of Roanoke, Virginia Tax Parcels 090,00-03-36,0000 and 0.90.00-03-
37.00.0000, located along Route 116 and Carr Rouse Road.

4. Defendant Nichols Transport Company, Inc., (“Nichols Transport”) is a South
Carolina corporation, headquartered at 3797 US-76, Mullins, South Carolina, 29574 and which
also does business in the Commonwealth of Virginia. Nichols Transport is an entity engaged in
the business of, among other things, transporting hazardous chemicals, including formaldehyde.
Nichols Transport is the owner of the tractor trailer driven by David Howard Bennett in the
course and scope of his employment which overturned and spilled over 4,000 galions of a
mixture containing formaldehyde, water and methanol, which caused significant damages to the
Plaintiffs and the Plaintiffs’ property.

5. Defendant David Howard Bennett (“Bennett”), at all relevant times, was the driver of
the tractor trailer which overturned and spilled over 4,000 gallons of a mixture containing
formaldehyde, water and methanol onto the Plaintiffs’ property. At all relevant times, Bennett

was an employee and/or agent of Nichols Transport and acting in the course and scope of his

employment.

2

Case 7:19-cv-00398-GEC Document 1-1 Filed 05/28/19 Page 6of69 Pageid#: 14
6. Defendant Chemsoly, Inc. (“Chemsolv”) is a Virginia corporation, with its principal
place of business located in the City of Roanoke at 1140 Industry Ave., SE, Roanoke, VA 24013.
Chemsolv is engaged in the business of chemical distribution and was the owner and intended
recipient of the formaldehyde mixture which spilled onto the Plaintiffs’ property.

VENUE

7. Venue is appropriate in the City of Roanoke pursuant to Virginia Code §§ 8.01-
262(1), (3) and (4) as Defendant Chemsolv has its principal place of business and conducts
substantial business activity in the City of Roanoke and wrongful acts and omissions occurred in
the City of Roanoke.

FACTS

8. On June 11, 2014, David Howard Bennett, an employee and/or agent of Nichols
Transport acting in the course and scope of his employment as a truck driver for Nichols
Transport, was driving a tractor trailer owned by Nichois Transport from a destination in North
Carolina to the Chemsolv facility located in Roanoke, Virginia. Upon information and belief,
Bennett and/or other Nichols Transport tractor trailers had made numerous previous deliveries of
formaldehyde and/or other hazardous substances to Chemsolv, and both Nichols Transport and
Chemsolv were involved in the route selection for these deliveries, including this delivery on
June 11, 2014.

9. The tractor trailer was filled with several thousand gallons of a liquid substance
composed of a mixture of water, methanol, and formaldehyde, a hazardous substance and known

human carcinogen. Chemsolv was the intended recipient and owner of this formaldehyde

mixture,

4
3

Case 7:19-cv-00398-GEC Document 1-1 Filed 05/28/19 Page 7 of 69 Pageid#: 15
10. Bennett, at the direction of Nichols Transport and Chemsolv, traveled north from
North Carolina along Route 122 towards Virginia Route 116, which is named Jubal Early
Highway until it intersects with Virginia Route 681 at Windy Gap. At that point, Route 116 goes
by the name Jae Valley Road. Prior to the intersection of Route 116 and Route 122, there was a
conspicuous highway sign stating that tractor trailers such as the one driven by Bennett are
prohibited on Route 116. Specifically, the highway sign stated as follows: “TRUCKS &
COMBINATION VEHICLES OVER 28 FEET PROHIBITED ON RTE 116 FROM RTE 122
TO RTE 809.” Route 116 is a rural highway which travels through a mountainous region with
many tight curves for vehicles to negotiate, particularly in the Windy Gap area where the
Sheldon property is located.

11. Despite this prohibition, Bennett, an experienced commercial driver, proceeded to
drive his tractor trailer, filled with the formaldehyde mixture, a known hazardous substance, on
Route 116, Upon information and belief, this route was selected by and/or known to Bennett,
Nichols Transport and Chemsolv. Upon information and belief, both Nichols Transport and
Chemsolv were aware that tractor trailers such as the tractor trailer driven by Bennett were
specifically prohibited on Route 116, but nevertheless selected, authorized, and/or knew that
Bennett was proceeding on this route because it shortened the travel distance and time to the
Chemsolv facility in Roanoke.

12. After Bennett started driving along Route 116, he passed two additional conspicuous
signs specifically stating that tractor trailers such as the one he was driving that day were
prohibited on Route 116 in that area. Nevertheless, Bennett continued to drive his vehicle on this
prohibited highway, in direct contravention of these warnings. He neither turned around nor

contacted law enforcement to indicate that he was unable to turn around and request assistance.

Case 7:19-cv-00398-GEC Document 1-1 Filed 05/28/19 Page 8 of 69 Pageid#: 16
Instead, Bennett, an experienced professional driver with a commercial driver’s license,
recklessly continued along Route 116, carrying a hazardous substance on a road which he knew
was unsafe for tractor trailers.

13. Christopher and Susan Sheldon reside upon a small farm and homestead located on
Carr Rouse Road, which abuts Jae Valley Road, or Route 116, in the County of Roanoke. The
property is owned by Robert and Sandra Sheldon, and Christopher (“Chris”) and Susan Sheldon
have resided on the property for several years, working toward developing a sustainable
homestead and an organic farm. The farm included a well, organic vegetable and herb garden,
goats, chickens, turkeys, fruit trees and bushes, several outbuildings, and Chris and Susan
Sheldon’s home. By June of 2014, Chris and Susan had built the farm to a point where it
provided enough produce, milk and meat to completely sustain their family for the year. Chris
and Susan were also developing the property with the intention of making it a certified organic
farm, and they had begun making organic soaps and were selling eggs locally. They intended to
significantly expand these activities in the near future, to include organic produce and other
organic products, which would be sold at farmers’ markets and other local venues.

14. The Sheldon property is dependent on well water and a septic system because it is
located in a rural area which is not served by public water and sewer utilities.

15. As Bennett drove along Route 116 on June 11, 2014, after having passed three
separate signs specifically stating that tractor trailers such as the one he was operating were
prohibited, he encountered a curve in the road adjacent to the Sheldon property, which is located
between Route 116 and Carr Rouse Road. Bennett was unable to negotiate this curve and lost
control of his tractor trailer. The tractor trailer crashed through a guard rail and overturned on

the Sheldon property. The tank of the tractor trailer was breached, and a significant amount of

Case 7:19-cv-00398-GEC Document 1-1 Filed 05/28/19 Page 9of69 Pageid#: 17
the formaldehyde mixture leaked onto the Sheldon property and farm. Ultimately, over 4,000
gallons of the formaldehyde mixture were released into the soil on the property.

16. The formaldehyde spill initially contaminated the soil of the property occupied
and/or owned by the Sheldons. Chris and Susan Sheldon, as well as other residents of nearby
properties, were evacuated from the area immediately after the spill while state officials
attempted to control the leaking from the tractor trailer and evaluate the potential impact from
the spill of this hazardous chemical mixture, including a potential explosion hazard. The
Sheldons had to quickly move their 14 goats to a different location on the property as a result of
the spill and build additional fencing to accommodate the animals.

17. Soil samples in the area of the spill on the Sheldon property showed that significant
levels of formaldehyde were present. Thus, containment activities began at the site. A sump
lined with plastic was installed on the Sheldon property as a containment structure down the
slope from the area of the spill, near the area of the Sheldon livestock and garden.

18. Even after Chris and Susan Sheldon were able to return to their home, state officials
were concerned about possible impacts from the spill upon well water in the area of the spill and
required bottled water to be provided to the Sheldons and other local residents. In fact, due to
the close proximity of their property and well to the spill, Chris and Susan continued to receive
bottled water long after this had been discontinued for other residents in the area. The Sheldons
were not able to use their well water for any purpose during this time, including for drinking,
cooking or bathing. Instead, in order to bathe, cook and do laundry, Chris and Susan had to
travel to the house of friends on a frequent basis during this period after the spill, at a significant

distance from their home.

6

Case 7:19-cv-00398-GEC Document 1-1 Filed 05/28/19 Page 10 0f 69 Pageid#: 18
19. A few days after the spill on their property, Chris and Susan Sheldon installed a new
corral area and gate to better house their goats. Chris Sheldon had to miss several days from
work to relocate the animals and build the new fencing. In addition, the male goats had
previously been kept in a separate pen, but at this point, they had to be kept in the same area with
the females and baby goats due to limited space. The Sheldons also had to find separate housing
for their two outdoor dogs and keep their cats indoors at all times because they had no assurance
about the safety of the outdoor air and soil.

20. Aithough Chris and Susan continued to milk their female goats to keep up their milk
production, they had to discard this milk as they could not determine whether it contained
formaldehyde from the spill or if it was otherwise safe for human consumption. Before the spill,
Chris and Susan had been getting between 5 and 6 gallons of milk per day from their herd and
used this milk regularly for drinking as well as for making organic cheese, yogurt, kefir, and
butter. Chris and Susan were also concerned that the eggs produced by their chickens were
unsafe for human consumption due to the contamination of the soil on their property from the
hazardous formaldehyde mixture. Therefore, these eggs, which before the spill averaged one and
a half dozen per day, also had to be discarded. Nor could Chris and Susan Sheldon know
whether their meat animals were safe to be butchered and consumed after the spill. Thus, these
animals, approximately 40 meat chickens, 4 turkeys, and 3 goats, were destroyed.

21. Due to the contamination of the soil on the property, and the uncertainty of
contamination of the water, Chris and Susan Sheldon also lost their entire garden of fresh

| produce, which they had invested substantial time in planting prior to the spill. Therefore, Chris
and Susan had to purchase equivalent organic items from the grocery store, rather than

consuming their own homegrown herbs and produce.

7

Case 7:19-cv-00398-GEC Document1-1 Filed 05/28/19 Page 11o0f69 Pageid#: 19

 
22. Inthe month after the spill, officials from the Virginia Department of Environmental
Quality informed Chris and Susan Sheldon that they were not certain what effect the
formaldehyde mixture would have on the soil and water on their property. These officials also
told Chris and Susan that it was important to remove the contamination from their property
before significant rains occurred, because the rain might cause the contamination to travel
through the property. Nevertheless, nothing was done to remove the contaminated soil, which
created significant anxiety for the Sheldons once several summer rain storms did develop in the
aftermath of the spill.

23. In fact, the constant stress and uncertainty about their family’s safety and health, as
well as the health and safety of their livestock, caused significant emotional distress for Chris
and Susan. Susan Sheldon developed an inflamed rash over many parts of her body. The
Sheidons’ young children also experienced a significant disruption to their education as Susan
Sheldon homeschools her two daughters. During the months following the spill, Chris and Susan
Sheldon had to travel frequently to other locations to cook, bathe and do laundry, which
significantly disrupted their daily school routines.

24. Trucks and heavy equipment were frequently on the property after the spill, as part
of the assessment and remediation efforts to contain and clean up the spill. In fact, one of Chris
and Susan’s young daughters developed a fear of trucks in the months following the spill as she
connected these vehicles with the disruption to her family’s life and farm. These vehicles
created significant noise as well as damage to vegetation on the property.

25. The original plan for remediation was to remove the contaminated soil from the
property altogether. However, this plan was changed by August of 2014 to the installation of an

aeration system to attempt to reduce the level of formaldehyde in the soil. In order to

8

Case 7:19-cv-00398-GEC Document 1-1 Filed 05/28/19 Page 12 o0f69 Pageid#: 20

 
accommodate the remediation efforts, the Sheldons’ goats had to be permanently relocated to
another area of the property, which required the construction of a new barn and the placement of
new fencing. There were significant delays in the construction of the barn, however, as .
specifications were not met and had to be fixed ijater. In addition, a goat died when it became
trapped between different parts of the new barn. Furthermore, the area to which the goats were
moved did not have sufficient pasture as it had only recently been seeded, as the Sheldons had
not planned to use this area for pasture prior to the spill. Thus, Chris and Susan had to purchase
additional hay to feed their animals during the following months.

26. After a series of additional delays, the soil aeration system was finally started up in
early October 2014, over three months following the spill in June. Chris and Susan Sheldon did
not believe it would be safe for their family to reside on the farm during the soil aeration process,
so they had to move to another location during this time. Chris and Susan had been told the soil
aeration process should take only about two weeks, but it ended up lasting for two months.
Furthermore, air testing on the property showed that formaldehyde was, in fact, released into the
air on the property during the soil aeration process. During this time, Chris or Susan Sheldon
had to travel back to the farm frequently to care for their anmals remaining on the property.

27. After the soil aeration system operated for approximately two months, it was shut
down, and Nichols Transport ended their remediation activities at that time. However, the
contamination from the spill had killed many of the trees in the area of the spill at the top of the
slope near Route 116 on the Sheldons’ property. Approximately 14 of these dead trees were cut
approximately 10 feet from the ground, with the stumps left in place, ostensibly to leave some
barrier between the property and the road. However, these decomposing tree stumps, as opposed

to live trees, are not as stable in preventing erosion and wil) not act as an effective barrier in the

9

Case 7:19-cv-00398-GEC Document1-1 Filed 05/28/19 Page 13 0f 69 Pageid#: 21
event of another accident in the future on this sharp curve in the road in the Windy Gap area. In
addition, the trees killed as a result of the spill of formaldehyde had previously provided |
seclusion for the Sheldons’ rural property. Now, the property is much more visible from the
road, and noise from the road is more apparent, which has reduced the Sheldons’ enjoyment of
their property.

28. After the accident, defendant David Howard Bennett pled guilty in the General
District Court for the County of Roanoke on August 27, 2014 for failing to obey a highway sign,
in violation of Virginia Code § 46.2-830, and losing control of his vehicle, in violation of
Virginia Code § 46.2-853, as a result of his impermissibly traveling on Route 116 and losing
control of the tractor trailer containing the formaldehyde mixture. The officer testified before the
court that the Sheldons’ organic farm had been destroyed by the wreck.

29. During the initial period of remediation, Chris and Susan Sheldon had been told that
there was no danger that their well water could be contaminated by the formaldehyde released
onto their property as a result of the spill. Testing of the water coming from their wel] showed
no detectable levels of formaldehyde through approximately March 2015, when this testing was
halted.

30. During the late summer of 2015, however, Chris and Susan began noticing that their
water had developed an oily sheen and a foul smell. Ultimately, Chris and Susan contacted the
Virginia Department of Environmental Quality to test their water once again. A water sample
was taken in the fall which showed a significant level of formaldehyde, demonstrating that the
formaldehyde from the spill in June 2014 had made its way into the ground water on the
Sheldons’ property. Several samples were taken in November of 2015 to confirm these results,

all of which showed significantly elevated levels of formaldehyde, which had previously been

10

Case 7:19-cv-00398-GEC Document1-1 Filed 05/28/19 Page 14o0f69 Pageid#: 22
non-detectable. Testing also showed that the well water was contaminated with iron related
bacteria.

31. The Sheldons immediately stopped consuming and using the well water, and bottled
water was provided for their use. Once again, the Sheldons were faced with another lengthy
assessment and remediation process on their property. A water tank was put in place for their
residence which was hooked up to the home to provide an alternate source of water. This water
tank had to be refilled on a periodic basis with municipally sourced water, although the tank
occasionally ran out in the midst of the family’s use of the water, such as during a shower, before
it was refilled. Susan Sheldon’s skin rash also began to flare up again due to the presence of
chlorine in the municipal water provided. In addition, Chris and Susan were not able to plant a
garden in the spring of 2016 as they had planned because they could not be certain that their
produce would be uncontaminated by formaldehyde from the groundwater, further disrupting
their homestead and farming activities.

32. The Sheldons were then informed by officials from the Virginia Department of
Environmental Quality, as well as representatives of Nichols Transport, that nothing would be
done to remove the formaldehyde from the groundwater on their property. Instead, the plan is to
dig a new well on the property in a different location from the existing well. However, this new
well would require the installation of piping over a significant portion of their property to reach
their home, requiring the removal of trees and other vegetation on their farm. In addition,
because the formaldehyde will remain in the groundwater for an unknown length of time, testing
of the water from the new well would need to take place on a frequent basis over possibly several
years to find out if the new well becomes likewise contaminated by formaldehyde. If such

testing did determine the presence of formaldehyde, a known carcinogen, in the water from a

i

Case 7:19-cv-00398-GEC Document1-1 Filed 05/28/19 Page 15o0f69 Pageid#: 23
new well, the Sheldons would have been using that contaminated well water for bathing,
drinking, and cooking for some period of time before such test results could become known.

33. In addition, the air in the Sheldon residence on the property contains elevated levels
of formaldehyde as a result of the formaldehyde from the spill in the subsurface soil and
groundwater. The formaldehyde in the soil, water and air on the Sheldon property has caused
and will continue to cause danger to the Sheldons’ health and lives.

34. The spill of the formaldehyde mixture upon the Sheldon farm in June of 2014 has
completely disrupted their property and their lives and the attempts to remediate the
contamination from this hazardous, known carcinogen remain ongoing to the present time. In
fact, at present, despite the remediation efforts to date, the property has not been restored to the
same condition it was in prior to the formaldehyde spill. It is unlikely that the Sheldons will be
able to develop the property as an organic farm for many years, since the property has been
exposed to formaldehyde, a hazardous substance and known carcinogen.

35. Upon information and belief, Nichols Transport frequently delivered formaldehyde
and other hazardous materials to Chemsolv, and both Nichols Transport and Chemsolv
authorized, knew, and/or should have known that drivers, including Bennett, had taken and
planned to take this route involving Route 116 in Roanoke County. Nichols Transport, Bennett,
and Chemsolv also knew that tractor trailers were prohibited on this route and that this route was
dangerous and unsafe for tractor trailers, such as the tractor trailer containing the formaldehyde
mixture on June 11, 2014 and driven by Bennett. Nevertheless, Nichols Transport and Chemsolv
did not instruct Bennett to use another route and/or instructed or authorized Bennett to use this

route to the Chemsolv facility, in reckless, willful, and/or conscious disregard of the rights of the

Plaintiffs.

12

Case 7:19-cv-00398-GEC Document 1-1 Filed 05/28/19 Page 16 of 69 Pageid#: 24
36. Defendants’ actions have diminished the value of Plaintiffs’ property, continuously
interfered with the enjoyment of that property, and caused a material disturbance and annoyance
to Plaintiffs in the use, ownership and/or occupation of the property. Defendants’ actions
endangered the life and/or health of Plaintiffs and obstructed their reasonable and comfortable
use of the property.

37. Asa direct and proximate result of Defendants’ actions, Plaintiffs have been
deprived of the quiet, comfortable use of their home and property. In addition, the crash of the
tractor trailer and subsequent spill of the formaldehyde mixture upon Plaintiffs’ property has
significantly interfered with Plaintiffs’ right of possession and enjoyment of the property they
owned and/or occupied. Plaintiffs have suffered, and will continue to suffer injury and damages
to their real property, additional expenses related to the assessment and remediation process on
the property, loss of livestock and crops, loss of income, loss of means of producing income, and
personal injuries, including, but not limited to, emotional distress, physical injury,
inconvenience, anguish, loss of enjoyment of life, financial damages, and other damages.

CAUSES OF ACTION
COUNT I - NEGLIGENCE PER SE

38. The preceding paragraphs of this Complaint are incorporated by reference herein.

39. Defendants Nichols Transport, Bennett and Chemsolv were under statutory duties to
use reasonable care and operate the vehicle driven by Bennett, in the course and scope of his
employment with Nichols Transport, and while transporting the chemicals owned by Chemsolv
on the route chosen, authorized, and/or known to all Defendants, in a safe manner upon the

public highways of the Commonwealth of Virginia. Defendant Nichols Transport is also

13

Case 7:19-cv-00398-GEC Document1-1 Filed 05/28/19 Page 17 of 69 Pageid#: 25
responsible for the actions of those who drive its motor vehicles, and Bennett’s unlawful actions
can be attributed to Nichols Transport on the basis of respondeat superior.

40. The statutes requiring the use of reasonable care and the operation of a vehicle, such
as the tractor trailer driven by Bennett on June 11, 2014, were enacted for the public safety in
that their purpose is to ensure the safety of persons and property on and along the public
highways of the Commonwealth of Virginia. Furthermore, the Sheldons, as the owners and
_ occupiers of property along these public highways, belonged to the class of persons for whose
benefit these statutes were enacted.

41. The harm that occurred in this case, a serious motor vehicle accident causing the
release of over 4,000 gallons of the formaldehyde mixture, was of the type which these statutes
were designed to protect from in that the spill occurred as a result of the failure to obey multiple
highway signs, in direct violation of Virginia Code § 46.2-830, and the loss of control of the
vehicle driven by Bennett, in direct violation of Virginia Code § 46.2-853, as previously set
forth. In fact, Bennett pied guilty to both of these violations of the applicable law.

42. Asa direct and proximate result of Defendants Nichols Transport’s, Bennett’s, and
Chemsolv’s breaches of their statutory duties, the Plaintiffs and their property were injured, and
they have suffered, and will continue to suffer, injury and damages to their real property,
additional expenses related to the assessment and remediation process on the property, loss of
livestock and crops, loss of income, loss of means of producing income, and personal injuries,
including, but not limited to, emotional distress, physical injury, inconvenience, anguish, loss of
enjoyment of life, financial damages, and other damages.

43. The acts of the Defendants as set forth above were wanton, malicious, oppressive,

shocking, outrageous, willful, mtolerable, demonstrate a conscious disregard for the safety of

14
Case 7:19-cv-00398-GEC Document 1-1 Filed 05/28/19 Page 18 of 69 Pageid#: 26
others, and offend general standards of decency and, as such, entitle Plaintiffs to an award of
punitive damages as to all Defendants, jointly and severally,
COUNT II - NEGLIGENCE

44. The preceding paragraphs of this Complaint are incorporated by reference herein.

45. Defendant Bennett owed a duty to the Plaintiffs and the public upon and along the
public highways of the Commonwealth of Virginia a duty to use reasonable care and to operate
his vehicle in a safe manner. Defendant Nichols Transport had a duty to the Plaintiffs and the
public upon and along the public highways of the Commonwealth of Virginia to ensure that its
employees and/or agents, including Bennett, used reasonable care in operating motor vehicles on
its behalf and that such employees operated such motor vehicles in a safe manner. Defendant
Chemsolv had a duty to the Plaintiffs and the public upon and along the public highways of the
Commonwealth of Virginia to ensure that entities and drivers transporting hazardous chemicals
on its behalf and/or to its facility used reasonable care in operating the motor vehicles
transporting such chemicals and operated such motor vehicles in a safe manner, including
selecting safe routes for the transportation of such chemicals.

46. Defendant Bennett breached his duty to the Plaintiffs to use reasonable care in the
operation of his vehicle. Defendant Nichols Transport breached its duty to ensure that its
employees and/or agents used reasonable care in operating motor vehicles on its behalf in a safe
manner. Defendant Chemsolv breached its duty to ensure that entities and drivers transporting
hazardous chemicals on its behalf and/or to its facility used reasonable care in operating the
motor vehicles transporting such chemicals and operated such motor vehicles in a safe manner,

including selecting safe routes for the transportation of such chemicals.

15
Case 7:19-cv-00398-GEC Document1-1 Filed 05/28/19 Page 19 of 69 Pageid#: 27
47. Defendant Bennett breach his duty to the Plaintiffs and was negligent and/or reckless
in that he failed to obey several highway signs indicating that tractor trailers such as the one he
was driving were prohibited on Route 116, failed to stop and contact law enforcement authorities
for direction, proceeded to drive upon a route which was dangerous for tractor trailers while
transporting hazardous chemicals, failed to keep his vehicle under proper control, and operated
his vehicle in a careless, reckless and negligent manner,

48. Defendant Nichols Transport and Chemsolv breached their duties to the Plaintiffs
and were negligent and/or reckless in that they knew that tractor trailers were prohibited upon the
relevant section of Route 116 but nevertheless selected, authorized, and/or knew that Bennett
was proceeding upon that route at the time of the formaldehyde spill.

49. The careless, reckless, and negligent actions of Bennett, Nichols Transport, and
Chemsolv proximately caused the injuries to the Plaintiffs and their property.

50. Defendant Bennett was acting within the scope of his employment for Defendant
Nichols Transport at the time he proximately caused the injuries to the Plaintiffs and their
property, and therefore, Nichols Transport is also liable for Bennett’s careless, reckless, and
negligent actions on the basis of respondeat superior.

51. As a direct and proximate result of the Defendants’ careless, reckless, and negligent
actions, the Plaintiffs and their property were injured, and they have suffered, and will continue
to suffer, mjury and damages to their real property, additional expenses related to the assessment
and remediation process on the property, loss of livestock and crops, loss of income, loss of
means of producing income, and personal injuries, including, but not limited to, emotional
distress, physical injury, inconvenience, anguish, loss of enjoyment of life, financial damages,

and other damages.

16
Case 7:19-cv-00398-GEC Document 1-1 Filed 05/28/19 Page 20 o0f 69 Pageid#: 28
52. The acts of the Defendants as set forth above were wanton, malicious, oppressive,
shocking, outrageous, willful, intolerable, demonstrate a conscious disregard for the safety of
others, and offend general standards of decency and, as such, entitle Plaintiffs to an award of
punitive damages as to all Defendants, jointly and severaily.

COUNT HI — GROSS NEGLIGENCE

53. The preceding paragraphs of this Complaint are incorporated by reference herein.

54. The actions of the Defendants as previously set forth in this Complaint, including but
not limited to, failing to obey several highway signs indicating that tractor trailers such as the
one driven by Bennett were prohibited on Route 116, failing to stop and contact law enforcement
authorities for direction, proceeding to drive upon a route which was dangerous for tractor
trailers while transporting hazardous chemicals, failing to keep the tractor trailer under proper
control, operating the tractor trailer in a careless, reckless and negligent manner, knowing that
tractor trailers were prohibited upon the relevant section of Route 116 but nevertheless selecting,
authorizing, and/or knowing that Bennett was proceeding upon this route at the time of the
formaldehyde spill, demonstrate such recklessness and indifference to others on the part of all
Defendants as constitutes an utter disregard of caution and a conscious disregard and neglect for
the safety of others and their property.

55. Asa direct and proximate result of these grossly negligent breaches of duties by the
Defendants and/or their agents and/or employees, the Plaintiffs and their property were injured,
and they have suffered, and will continue to suffer, injury and damages to their real property,
additional expenses related to the assessment and remediation process on the property, loss of

livestock and crops, loss of income, loss of means of producing income, and personal injuries,

17
Case 7:19-cv-00398-GEC Document1-1 Filed 05/28/19 Page 21 0f 69 Pageid#: 29
including, but not limited to, emotional distress, physical injury, inconvenience, anguish, loss of
enjoyment of life, financial damages, and other damages.
COUNT IV —- WILLFUL AND WANTON NEGLIGENCE

56. The preceding paragraphs of this Complaint are incorporated by reference herein.

57. The actions of the Defendants as previously set forth in this Complaint, including but
not limited to, failing to obey several highway signs indicating that tractor trailers such as the
one driven by Bennett were prohibited on Route 116, failing to stop and contact law enforcement
authorities for direction, proceeding to drive upon a route which was dangerous for tractor
trailers while transporting hazardous chemicals, failing to keep the tractor trailer under proper
control, operating the tractor trailer in a careless, reckless and negligent manner, knowing that
tractor trailers were prohibited upon the relevant section of Route 116 but nevertheless selecting,
authorizing, and/or knowing that Bennett was proceeding upon this route at the time of the
formaldehyde spill, demonstrate such recklessly indifferent actions which were taken
consciously in disregard of the rights of another person or persons, in this case the Plaintiffs,
when these Defendants knew that their conduct would probably result in injury to another as a
result of the travel by the tractor trailer carrying hazardous chemicals and driven by Bennett
upon a public highway which was explicitly prohibited to such tractor trailers due to the danger
to persons and property.

58. Asa direct and proximate result of these willfully and wantonly negligent breaches
of duties by the Defendants and/or their agents and/or employees, the Plaintiffs and their
property were injured, and they have suffered, and will continue to suffer, injury and damages to
their real property, additional expenses related to the assessment and remediation process on the

property, loss of livestock and crops, loss of income, loss of means of producing income, and

18
Case 7:19-cv-00398-GEC Document 1-1 Filed 05/28/19 Page 22 of 69 Pageid#: 30
personal injuries, including, but not limited to, emotional distress, physical injury,
inconvenience, anguish, loss of enjoyment of life, financial damages, and other damages.
COUNT V_- PRIVATE NUISANCE

59. The preceding paragraphs of this Complaint are incorporated by reference herein.

60. The Defendants negligently caused formaldehyde, a hazardous substance and known
carcinogen, to enter the property, including the soil, air, and ground water, occupied and/or
owned by the Plaintiffs. The entry of this formaldehyde mixture onto the Plaintiffs’ property has
injuriously affected the Plaintiffs by diminishing the value of the property occupied and/or
owned by the Plaintiffs.

61. The spill and release of formaldehyde onto the Plaintiffs’ property as a result of the
Defendants’ actions has endangered the lives of Chris and Susan Sheldon, as well as their family,
and has unreasonably interfered, and continues to interfere, with the Plaintiffs’ use and
enjoyment of their property. Such interference and annoyance includes, but is not limited to,
contamination of the soil, air, weil, and ground water on the property, destruction of organic
crops and plants, harm to livestock, destruction of trees and other vegetation, continuing
remediation activities on the property involving noise and the use of large equipment on the
property, and material and ongoing disturbance in the Plaintiffs’ use and/or occupation of the
property. Plaintiffs have been deprived of the quiet, comfortable enjoyment of their rural home
and property and have lost income, and means of producing income, as a result of the damage to
their organic farm.

62. ‘The presence of formaldehyde in the soil and ground water constitutes an ongoing

and potentially permanent nuisance. The interference to the Plaintiffs’ property as a result of the

19

Case 7:19-cv-00398-GEC Document1-1 Filed 05/28/19 Page 23 of 69 Pageid#: 31
contamination from the spilled formaldehyde is substantial and ongoing, and remediation efforts
continue on the property to the present time and likely for years to come.

63. Plaintiffs have been damaged as a direct and proximate result of the Defendants’
actions involving the spill of formaldehyde and resulting release of these hazardous chemicals
onto the Plaintiffs’ property. Plaintiffs Chris and Susan Sheldon have been exposed to
formaldehyde, a known human carcinogen, in the soil, air, and water on the property. Plaintiffs
Chris and Susan Sheldon have been driven from their home and forced to reside in temporary
housing. Plaintiffs Chris and Susan Sheldon have suffered and continue to suffer damages to
their well, groundwater, organic crops and trees, and livestock, as well as loss of enjoyment and
quality of life, loss of income, and loss of means of producing income. Plaintiffs Robert and
Sandra Sheldon have suffered damages to their real property. The Defendants’ actions have
endangered the life and health of the Plaintiffs and obstructed the reasonable and comfortabie use
of the property. They have suffered diminution in property value, as well as physical injury,
emotional distress, sleeplessness, nausea, headaches, inconvenience, and loss of enjoyment of
life and property.

64. The acts of the Defendants as set forth above were wanton, malicious, oppressive,
shocking, outrageous, willful, intolerable, and offend general standards of decency and, as such,
entitle Plaintiffs to an award of punitive damages as to al] Defendants, jointly and severally.

COUNT VI - TRESPASS
65. The preceding paragraphs of the Complaint are incorporated by reference herein.
66. Plaintiffs Robert and Sandra Sheldon are the owners of the real property upon which

the Defendants released formaldehyde, a hazardous substance and known carcinogen. Plaintiffs

20

Case 7:19-cv-00398-GEC Document1-1 Filed 05/28/19 Page 240f 69 Pageid#: 32
Chris and Susan Sheldon occupied and had a right of possession of that real property upon which
the Defendants released formaldehyde, a hazardous substance and known carcinogen.

67. The release and entry of formaldehyde onto the real property, including into the soil,
air and ground water, owned or occupied by Robert and Sandra Sheldon and/or Chris and Susan
Sheldon was without right or invitation and was not authorized by the Sheldons.

68. The unauthorized release and entry of formaldehyde onto the Sheldons’ real property
caused damage to such real property and substantially interfered with their possession and
enjoyment of the real property. The unauthorized release and entry of formaldehyde and
resulting damage to the Sheldons’ real property was caused by the Defendants. The Defendants
acted without authority to release the formaldehyde and in direct interference with the Plaintiffs’
interest in and possession of the property.

69. Furthermore, this unauthorized release and entry of formaldehyde on the Sheldons’
property was committed willfully as a result of Defendants’ misconduct, negligence, gross
negligence and bad faith and in reckless disregard of the exclusive rights of the Plaintiffs in the
ownership and possession of the property.

70. Asa direct and proximate result of the actions of the Defendants, Robert and Sandra
Sheldon and Chris and Susan Sheldon have suffered damages to their rea] property and have
further suffered personal injuries and financial damages.

71, The acts of the Defendants as set forth above were wanton, malicious, oppressive,
shocking, outrageous, willful, intolerable, and offend general standards of decency and, as such,
entitle Plaintiffs to an award of punitive damages as to all Defendants, jointly and severally.

WHEREFORE, Plaintiffs request damages as follows:

A. For Count I:

21

Case 7:19-cv-00398-GEC Document1-1 Filed 05/28/19 Page 25 of 69 Pageid#: 33
For each Plaintiff, against the Defendants, jointly and severally, damages in the
amount of one million dollars ($1,000,000.00), and punitive damages in the
amount of one million doilars ($1,000,000.00); |

B. For Count I:
For each Plaintiff, against the Defendants, jointly and severally, damages in the
amount of one million dollars ($1,000,000.00), and punitive damages in the
amount of one million dollars ($1,000,000.00};

C. For Count III:
For each Plaintiff, against the Defendants, jointly and severally, damages in the
amount of one million dollars ($1,000,000.00), and punitive damages in the
amount of one million dollars ($1,000,000.00);

D. For Count IV:
For each Plaintiff, against the Defendants, jointly and severally, damages in the
amount of one million dollars ($1,000,000.00), and punitive damages in the
amount of one million dollars ($1,000,000.00),

E. For Count V:
For each Plaintiff, against the Defendants, jointly and severally, damages in the
amount of one million dollars ($1,000,000.00), and punitive damages in the
amount of one million dollars ($1,000,000.00),

F. For Count VI:
For each Plaintiff, against the Defendants, jointly and severally, damages in the
amount of one million dollars ($1,000,000.00), and punitive damages in the

amount of one million dollars ($1,000,000 ,00)-

22

Case 7:19-cv-00398-GEC Document 1-1 Filed 05/28/19 Page 26 of 69 Pageid#: 34
G. For attorneys’ fees, pre and post-judgment interest, and costs; and

H. For such further relief as this Court deems just and proper.

TRIAL BY JURY DEMANDED.

Respectfully submitted,

CHRISTOPHER AND SUSAN SHELDON
ROBERT AND SANDRA SHELDON

By:

 

~~ V Cougsel

John E. Lichtenstein (VSB No. 27048)
Carrol M. Ching (VSB No. 68031)
Monica L. Mroz (VSB No. 65766)
Lichtenstein Law Group PLC

101 South Jefferson St., Suite 400
Roanoke, Virginia 24011

(540) 345-5890 (Telephone)

(540) 345-5789 (Facsimile)

23

Case 7:19-cv-00398-GEC Document1-1 Filed 05/28/19 Page 27 of 69 Pageid#: 35
COVER SHEET FOR FILING CIVIL ACTIONS

COMMONWEALTH OF VIRGINIA

_.... christopher and Susan Sheldon

PLAINTIFF(S)

ww foanoke City

_...d¢obert and Sandra Sheldon

Case No, vice

{CLERK'S OFFICE USE ONLY}

cee Circuit Court

cau... vin ve: Nichols Transport Company, Inc., David Howard Bennett,

DEFENDANT(S)

did Chemsolv, Inc.

I, the undersigned [ ] plaintiff [ ] defendant [x} atiorney for [x] plaintiff | ] defendant hereby notify the Clerk of Court that ] am filing
the following civil action. (Please indicate by checking box that most closely identifies the claim being asserted or relief sought.)

GENERAL CIVIL
Subsequent Actions
[ ] Claim Impleading Third Party Defendant
{ ] Monetary Damages
[ ] No Monetary Damages
[ ] Counterclaim
[ ] Monetary Damages
{ | No Monetary Damages
[ ] Cross Claim
[ ] Interpleader
| ] Reinstatement (other than divorce or
driving privileges)
[ ] Removal of Case to Federal Court
Business & Contract
f ] Attachment
[ } Confessed Judgment
[ ] Contract Action
[ ] Contract Specific Performance
[ } Detinue
[ ] Gamishment
Property
f ] Annexation
} Condemnation
] Ejectment
] Encumber/Seli Real Estate
] Enforce Vendor's Lien
] Escheatment
] Establish Boundaries
] Landiord/Tenant
[ } Untawful Detainer
[ ] Mechanics Lien
[ ] Partition
1
[

[
t
f
[
[
{

] Quiet Title
} Termination of Mineral Rights

t

] Asbestos Litigation

] Compromise Settlement

} Intentional Tort

] Medicai Malpractice

] Motor Vehicle Tort

] Product Liability

} Wrongful Death

${Other General Tort Liability

ADMINISTRATIVE LAW
[ } Appeal/Judicial Review of Decision of

(select one)
[ ] ABC Board
[ ] Board of Zoning
{ ] Compensation Board
[ ] DMV License Suspension
{ ] Employee Grievance Decision
[ ] Employment Commission
[ ] Local Government
{ ] Marine Resources Commission
[ ] School Board
[ ] Voter Registration

{ ] Other Administrative Appeal

DOMESTIC/FAMILY
[ ] Adoption
£ ] Adoption ~ Foreign
[ } Adult Protection
{ ] Annulment
[ ] Annulment - Counterclaim/Responsive
Pleading
[ ] Child Abuse and Neglect — Unfounded
Complaint
{ ] Civil Contempt
[ } Divorce (select one}
[ ] Complaint — Coniested*
[ ] Complaint — Uncontested*
{ ] Counterclaim/Responsive Pleading
[ } Reinstatement -
Custody/Visitation/Support/Equitable
Distribution
[ ] Separate Maintenance
[ } Separate Maintenance Counterclaim

WRITS
[ ] Certiorari
[ }] Habeas Corpus
[ ] Mandamus
{ ] Prohibition
{ ] Quo Warranto

[x] Damages in the amount of $ 4, 000,000.00. PAWS are claiméd. j

June 9, 2016
vrretinnin gente

Monica Mroz, Esq., Lichtenstein Law Group PLC
sotcernnraraneminntinnn se ag nnn nmin norm

P.O. Box 601, Roanoke VA 24004-0601 / 540-343-9711
eS KODRESSTELEPHONE NUMBER OF SIGNATOR OU

Monica.Mroz@lichtensteinlawgroup.com
eee EMAIL ADDRESS OF SIGNATOR (OPTIONAL)

FORM CC-1416 (MASTER) PAGE ONE 10/14

PROBATE/WILLS AND TRUSTS

[ ] Accounting
{ ] Aid and Guidance
{ | Appointment (select one)
{ ] Guardian/Conservator
[ ] Standby Guardian/Conservator
[ ] Custodian/Successor Custodian (UTMA)
{ ] Trust (select one)
( } Impress/Declare
{ ] Reformation
[ ] Will (select one)
f ] Constme
[ ] Contested

MISCELLANEOUS

i } Appointment (select one}
{ ] Church Trastee
[ ] Conservator of Peace
{ ] Marriage Celebrant
[ ] Bond Forfeiture Appeal
[ ] Declaratory Judgment
{ ] Declare Death
[ ] Driving Privileges (select one)
[ ] Reinstatement pursuant to § 46.2-427
[ ] Restoration — Habitual Offender or 37
Offense
[| j Expungement
[ ] Firearms Rights — Restoration
[ ] Forfeiture of U.S. Currency
[ ] Freedom of Information
1 j Injunction
[ ] interdiction
[ ] Interrogatory
[ ] Judgment Lien-Bill to Enforce
{ ] Law Enforcement/Public Official Petition
{ ] Name Change
[ ] Referendum Elections
{ ] Sever Order
[ } Taxes (select one}
[ ] Correct Erroneous State/Local
{ ] Delinquent
[ ] Vehicle Confiscation
{ ] Voting Rights — Restoration
{ } Other (please specify)

 

{ ] PLAINTIFF

i
ai Perea” Ip ATTORNEY FOR

[=] PLAINTIFF
[ ] DEFENDANT

 

 

 

*“Contested” divorce means any of the following matters are in
dispute: grounds of divorce, spousal support and maintenance,
child custody and/or visitation, child support, property distribution
or debt allocation. An “Uncontested” divorce is filed on no fault
grounds and none of the above issues are in dispute.

 

 

Case 7:19-cv-00398-GEC Document1-1 Filed 05/28/19 Page 28 of 69 Pageid#: 36

 
 

OFFICIAL RECEIPT
CITY OF ROANOKE CIRCUIT COURT
315 CHURCH AVE SW
ROANOKE, VA 24016
540-853-6702

CIVIL
DATE: 06/09/16 TIME: 14:35:47 ACCOUNT: 770CL16001171-00 RECEIPT: 16000013335
CASHIER: JRC REG: UCLO FILING: GrOR TYPE: FULL PAYMENT
CASH COMMENTS: SHELDON, CHRISTOPHER V. NICHOLS TRANSPORT COMPA
SUIT AMOUNT: $1,000,000.00
ACCT OF: SHELDON, CHRISTOPHER RECD: LICHTENSTEIN LAW GROUP PLC
CHECK: $351.09 10316

DESCRIPTION 1: PLAINTIFF: SHELDON, CHRISTOPHER
2: NO HEARING SCHEDULED

CODE DESCRIPTION PAID CODE DESCRIPTION PAID
304 CLERK CIVIL FEE 290.00 049 WRIT TAX - CIVIL 25.00
106 TECHNOLOGY TRST FND 5.00 123 LEGAL AID FEE 9.00
147 INDIGENT ASSTSTANCE 1.00 170 COURT TECH FOND 10.00
2149 LAW LIBRARY 4.00 229 CHMF 2.00
228 CHCF .00 426 E-FILING FEES 5.90
TENDERED : 351.00
AMOUNT PAID: 351.00
CHANGE AMT : .00

CLERK OF COURT: BRENDA S. HAMILTON

PAYOR'S COPY
RECEIPT COPY 1 OF 2

Case 7:19-cv-00398-GEC Document1-1 Filed 05/28/19 Page 29 of 69 Pageid#: 37
Cas

G

 

 

VIRGINIA:
| IN THE CIRCUIT COURT OF THE CITY OF ROANOKE
CHRISTOPHER AND SUSAN SHELDON, et al.
Plaintiffs,

V. : Case No.: CL16-1171

NICHOLS TRANSCPORT COMPANY, INC.,
et al.,

Defendants.

 

DEFENDANT CHEMSOLYV, INC.’S PLEA IN BAR
TO PLAINTIFFS’ COMPLAINT

COMES NOW Defendant CHEMSOLV, INC. (hereinafter, “Defendant”), by and
through counsel, BONNER KIERNAN TREBACH & CROCIATA, LLP, and hereby
respectfully submits its Plea in Bar to Plaintiffs’ Complaint (hereinafter, Plaintiff’) in the
above-captioned action, as follows:

1, For Plaintiffs’ claims against Defendant, which appear to be based solely on the
theory of agency, respondeat superior and/or vicarious liability, there is no evidence to support
any such claim.

a Defendant’s only involvement in this matter it that it was intended recipient of
the cargo being hauled by the other defendants at the time of the subject accident.

S Neither Defendant Nichols nor Defendant Bennett was an employee of
Defendant. At best, they were independent contractors. The fact that Defendant was the

recipient of good being delivered by an independent contractor does not create a duty upon it.

7:19-cv-00398-GEC Documenti1-1 Filed 05/28/19 Page 30 0f 69 Pageid#: 38

 
Cas

A

 

 

4. Defendant did not, is not alleged, and there is no evidence to support, any such
claim that Defendant exercised any authority, dominion and/or control over the others
defendants.

3. Count I is inapplicable to Defendant because it was not operating any vehicles at
the time of the subject accident. §46.2-830 and §46.2-853 of the Code of Virginia, as amended,
contain traffic violations, which neither permit a private cause of action nor may they be used as
a basis for a claim of negligence per se.

6. Plaintiffs’ attempt to create a duty and violation thereof with regard to intended
recipients of good or services, which is not recognized in Virginia.

hs There is no evidence to support a claim for Negligence (Count II), Gross
Negligence (Count III), Willful and Wanton Negligence (Count IV), Private Nuisance (Count
V), Trespass (Count VI) and/or punitive damages against Defendant.

8. Count IV, Willful and Wanton Negligence, is not a recognized cause of action in
Virginia. It would be part and parcel of Plaintiffs’ claims for gross negligence and punitive
damages and, therefore, is duplicative.

9. The allegations against Defendant do not rise to the level to state a claim for
punitive damages. Moreover, Plaintiffs’ claim for punitive damages is beyond the statutory limit
of $350,000 for punitive damages.

10. In accordance with the American Rule, Plaintiffs are not entitled to attorney’s
fees.

11. _ In Virginia, “a plea in bar asserts a single issue [of fact] which, if proven, creates

a bar to a plaintiff's recovery.” Smith v. McLaughlin, 289 Va. 241, 252 (2015).

2 ;
7:19-cv-00398-GEC Documenti1-1 Filed 05/28/19 Page 31 o0f69 Pageid#: 39

 
Cag

 

 

WHEREFORE, Defendant Morton Salt, Inc, respectfully request that this Court empanel

a jury pursuant to the Va. Code 8.01-336, and/or other applicable law, grant Defendant’s Plea in

Bar, dismiss Defendant from this case with prejudice and/or for such other relief as the court sees

fit in granting.

Date: September 14, 2017.

Respectfully submitted,

BONNER KIERNAN TREBACH & CROCIATA, LLP

(xp po fof Soe #429

ig L. Sarner, Esquire (Bar No. 37384)
Christopher E. Hassell, Esquire (Bar No. 30469)
1233 20" Street, N.W., Suite 800
Washington, D.C. 20036
Telephone: (202) 712-7000
Facsimile: (202) 712-7100
csarner@bonnerkiernan.com
chassell@bonnerkiernan.com
Counsel for Defendant Chemsoly, Inc.

P 7:19-cv-00398-GEC Document 1-1 Filed 05/28/19 Page 32 of 69 Pageid#: 40

 
D

 

 

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a copy of the foregoing was sent via first class mail
postage prepaid, this 14" day of September 2017 to:

John E. Lichenstein, Esquire
Carrol M. Ching, Esquire
Lichtenstein Law Group, PLC
101 South Jefferson St., Suite 400
Roanoke, VA 24011

Counsel for Plaintiffs

John L. Cooley, Esquire

CooleySublettPearson PLC

2965 Colonnade Drive, Suite 200

Roanoke, VA 20969

Counsel for Defendant Nichols Transport Company, Inc.

John K. Messersmith, IV, Esquire

Kalbaugh Pfund & Messersmith

901 Moorefield Park Drive

Richmond, VA 23236

Counsel for Defendant David Howard Bennett

(19 Lb SS, Sie Gd KP-4

Cfaig L. Sarner

Cage 7:19-cv-00398-GEC Document 1-1 Filed 65/28/19 Page 33 of 69 Pageid#: 41

3

 
 

VIRGINIA:

IN THE CIRCUIT COURT FOR THE CITY OF ROANOKE

CHEMSOLYV, INC.,

CHRISTOPHER AND )
SUSAN SHELDON, CIRCUIT COURT
Received & Filed
zane ) (1:00AM
ROBERT AND Jot A coy
SANDRA SHELDON, ) By ‘10 luyg
) CITY OF ROAN
Plaintiffs, ) ii
y Case No.: CL 16-1171
v. )
)
NICHOLS TRANSPORT COMPANY, INC., +)
)
DAVID HOWARD BENNETT, )
And )
)
)
)

Defendants.

MOTION FOR ADMISSION PRO HAC VICE OF
RICHARD S. BARON and BENJAMIN L. FRUCHEV

Comes now, John L. Cooley, Esq., an attorney admitted to practice in this Court, and
counsel of record for the Defendant, Nichols Transport Company, Inc., in this matter, and
hereby moves the Court for the admission of Richard S. Baron, Esq. and Benjamin L. Fruchev,
Esq. pro hac vice, to this Court as counsel for the Defendant Nichols Transport Company, Inc.
for the purposes of litigating the above captioned case and in support thereof state as follows:

1. The case in which I seek the admission of Richard S. Baron, Esq. and Benjamin L.
Fruchev,, Esq. to appear pro hac vice is styled Christopher and Susan Sheldon and Robert
and Sandra Sheldon v. Nichols Transport Company, Inc., David Howard Bennett and
Chemsolv, Inc., CL 16-1171, currently pending in this Court.

2. The grounds for the motion are set forth in the respective applications of Mr. Baron

 

 

 
and Mr. Fruchey, which are submitted herewith and attached hereto and marked as “Exhibit 1”.
The fee, payable to the Clerk of the Supreme Court of Virginia is attached to each respective
application.
3. The address. telephone no, fax no. and email address of local counsel is:
John L. Cooley, Esq. (VSB #25962)
CooleySublettPearson PLC
2965 Colonnade Drive, Suite 200
PO Box 20869
Roanoke VA 24018
Telephone: 540-343-2451
Facsimile: 540-345-6417
Email: jlcooley@cooleysublett.com
4. Counsel for Defendant Nichols Transport Company, Inc. has consulted with counsel
for Plaintiff and has been advised that counsel has no objection to the motion for admission pro
hac vice.
5. A draft Order is attached hereto and incorporated herein by reference.
WHEREFORE, based upon the experience and credentials of Richard S. Baron, Esq.
and Benjamin L. Fruchev, Esq., it is hereby requested that this Court grant this Motion for Pro
Hac Vice Admission and admit Richard S. Baron, Esq. and Benjamin L. Fruchev, Esq., as

Defendant’s Nichols Transport Company, Inc. counsel in this matter in association with the

undersigned and his firm.

NICHOLS TRANSPORT COMPANY, INC.
Ve
ow

PERRSONPEC-1 Filed 05/28/19 Page 35 of 69 Pageid#: 43

 

 

 

 

 

 
 

 

John L. Cooley, Esq. (VSB #25962)
CooleySublettPearson PLC

2965 Colonnade Drive, Suite 200
PO Box 20869

Roanoke VA 24018

Telephone: 540-343-2451
Facsimile: 540-345-6417

Email: jlcooléy@cooleysublett.com
Counsel for Defendant
Nichols Transport Company, Inc.

CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true copy of the foregoing was mailed this Lt
day of July, 2017, to:

John E. Lichtenstein, Esq.

Carrol Ching, Esq.

Lichtenstein Law Group, PLC

101 South Jefferson Street, Suite 400
Roanoke, VA 24011

Telephone: 540-912-4429

John.Lichtenstein@lichtensteinlawgroup.com

Carro].Ching@lichtensteinlawgroup.com
Counsel for Plaintiff

ounsel

\Linus\Files\Barron\22475\Mot Admission Farina Pro Hac Vice Nichols Trans.Docx .

Pageid#: 44

 
Exhibit |

Case 7:19-cv-00398-GEC Document 1-1 Filed 05/28/19 Page 37 of 69 Pageid#: 45
APPLICATION TO APPEAR PRO HAC VICE BEFORE A VIRGINIA TRIBUNAL

I, BENJAMIN LEE FRUCHEY , the
APPLICANT FIRST NAME MIDDLE NAME LAST NAME SUFFIX

undersigned attorney, hereby apply to this tribunal of the Commonwealth of Virginia,
Roanoke City Circuit Court , to appear as counsel

pro hac vice pursuant to Rule 1A:4 of the Rules of the Supreme Court of Virginia.

I further state the following:
1. The case in which I seek to appear pro hac vice is styled
Christopher and Susan Sheldon v Nichols Transport Company, Inc. , has
docket number CL16-1171_ sand is pending in

Roanoke City Circuit Court

This case
LC] is
is not

a related or consolidated matter for which I have previously applied to appear pro hac vice.

[-] thave previously applied to appear pro hac vice in the following related or

 

 

 

 

 

 

consolidated matters:

a.
DOCKET NUMBER COURT NAME
DATE OF PRO HAC STYLE OF RELATED OR CONSOLIDATED MATTER
VICE APPLICATION

b.
DOCKET NUMBER COURT NAME
DATE OF PRO HAC STYLE OF RELATED OR CONSOLIDATED MATTER
VICE APPLICATION

[-] Additional Sheet attached.

2. 8621 Cass River Drive, Fowlerville, Ml 48836
APPLICANT’S RESIDENCE
38777 Six Mile Road, Suite 300, Livonia, MI_ 48152
APPLICANT’S OFFICE ADDRESS

1 of 4 Michigan P71945

Case 7:19-cv-00398-GEC Document1-1 Filed 05/28/19 Page 38 of 69 Pageid#: 46
3, John L. Cooley 25962
NAME OF LOCAL COUNSEL VSB NUMBER

2965 Colonnade Drive, Suite 200, Roanoke, VA_ 24018

 

 

STREET ADDRESS
(640) 345-6417 jicooley@cooleysublett.com (540) 343-2451
FAX NUMBER EMAIL ADDRESS TELEPHONE NUMBER

4. CHRISTOPHER and SUSAN SHELDON
NAME OF PARTY TO CASE

Carro! Ching, Lichtenstein Law Group, 101 S. Jefferson St, Ste. 400, Roanoke, VA_24011
NAME AND ADDRESS OF COUNSEL FOR PARTY

ROBERT and SANDRA SHELDON
NAME OF PARTY TO CASE

Carrol Ching, Lichtenstein Law Group, 101 S. Jefferson St, Ste. 400, Roanoke, VA 24011
NAME AND ADDRESS OF COUNSEL FOR PARTY

NICHOLS TRANSPORT COMPANY, INC.
NAME OF PARTY TO CASE

John Cooley, 2965 Colonnade Drive, Suite 200, Roanoke, VA 24018
NAME AND ADDRESS OF COUNSEL FOR PARTY

Additional sheet attached.

 

 

 

5 Michigan 11/12/08 71945
* COURT TO WHICH APPLICANT IS ADMITTED DATE OF ADMISSION BAR#
U.S. District Court-Eastem District of Michigan July 2013 N/A
COURT TO WHICH APPLICANT IS ADMITTED DATE OF ADMISSION B, ARF

C] Additional sheet attached.

6. Lama member in good standing and authorized to appear in the courts identified in

paragraph 5.

7. Lam not currently disbarred or suspended in any state, territory, United States

possession or tribunal.

2 of 4 Michigan P71945

Case 7:19-cv-00398-GEC Document1-1 Filed 05/28/19 Page 39 of 69 Pageid#: 47
8.1 am not subject to a pending disciplinary investigation or proceeding by
[_] am subject to a pending disciplinary investigation or proceeding by
any court, agency or organization authorized to discipline me as a lawyer. (If such an
investigation or proceeding is pending, attach to this application and incorporate by
reference a statement specifying the jurisdiction, the nature of the matter under
investigation or being prosecuted, and the name and address of the disciplinary

authority investigating or prosecuting the matter.)

9. Within the past three (3) years, I
have not been disciplined
[_] have been disciplined
by any court, agency or organization authorized to discipline me as a lawyer. Gf so,
attach to this application and incorporate by reference a statement specifying the
name of the court, agency or organization imposing discipline, the date(s) of such
discipline, the nature of the complaint or charge on which discipline was imposed,

and the sanction.)

10. Within the last twelve (12) months preceding this application, I
have not sought admission pro hac vice under this rule.
[_] have sought admission pro hac vice under this rule. (If so, attach to this
application and incorporate by reference a copy of the order of the tribunal
granting or denying your previous application. Such order(s) must include the

name of the tribunal, the style of case and the docket number for the case(s) in

which you filed an application and whether the application was granted
or denied.)

CI Order(s) attached and incorporated by reference.

11. [hereby consent to the jurisdiction of the courts and agencies of the Commonwealth

of Virginia and of the Virginia State Bar and I further consent to service of process at

any address(es) required by this Rule.

3 of 4 Michigan P 71945

 

Case 7:19-cv-00398-GEC Document 1-1 Filed 05/28/19 Page 40 of 69 Pageid#: 48
12. [agree to review and comply with appropriate rules of procedure as required in the

case for which I am applying to appear pro hac vice.

13. I understand and I agree to comply with the rules and standards of professional

conduct required of members of the Virginia State Bar.

  

6 lt oTH

DATE SIGNATURE OF APPLICANT
Goowurnpcogith/State OF eee ICG A cceesssnsueeseseseenesesssnnsssenshane
[ ] City Pq County of... MYAYMO cc cssssseessnnnseneneseseesecersereeeannsstee

Subscribed and sworn to/affirmed before me on this date by the above-nam

wil LNT sce Chiu Ld So«

DATE NOTARY PUBLIC N CHERY. &. Se igan
. atary ic, State ;
My commission expires: ..... lo-I4 18. County ot. W og

ne! |
\: My Commesion anges. 14,2018
Acting In the County of. ,\A/einJnuize <

 
 

      

 

 

4 of 4 Michigan P71945

 

Case 7:19-cv-00398-GEC Document1-1 Filed 05/28/19 Page 41 0f 69 Pageid#: 49
Application to Appear Pro Hac Vice Before A Virginia Tribunal — Benjamin L. Fruchey

Supplement to Question 4:

e Name of Party: David Howard Bennett, counsel unknown at this time

° Name of Party: Chemsolv, Inc., counsel unknown at this time

Michigan P71945

Case 7:19-cv-00398-GEC Document 1-1 Filed 05/28/19 Page 42 of 69 Pageid#: 50
APPLICATION TO APPEAR PRO HAC VICE BEFORE A VIRGINIA TRIBUNAL

I, RICHARD STEPHEN BARON . , the
APPLICANT FIRST NAME MIDDLE NAME LAST NAME SUFFIX

undersigned attorney, hereby apply to this tribunal of the Commonwealth of Virginia,

Roanoke City Circuit Court , to appear as counsel

pro hac vice pursuant to Rule 1A:4 of the Rules of the Supreme Court of Virginia.

I further state the following:

1. The case in which I seek to appear pro hac vice is styled

 

 

Christopher and Susan Sheldon v Nichols Transport Company, Inc. nae
docket number CL16-1171 and is pending in

Roanoke City Circuit Court
This case

[ Jis
is not

a related or consolidated matter for which I have previously applied to appear pro hac vice.

LJ Ihave previously applied to appear pro hac vice in the following related or

consolidated matters:

 

 

 

 

a.
DOCKET NUMBER COURT NAME
DATE OF PRO HAC STYLE OF RELATED OR CONSOLIDATED MATTER
VICE APPLICATION

b.
DOCKET NUMBER COURT NAME
DATE OF PRO HAC STYLE OF RELATED OR CONSOLIDATED MATTER
VICE APPLICATION

LJ Additional Sheet attached.

2. 5427 Deerfoot Court, West Bloomfield, MI 48323
APPLICANT’S RESIDENCE
38777 Six Mile Road, Suite 300, Livonia, MI 48152
APPLICANT’S OFFICE ADDRESS

lof 4 a
Case 7:19-cv-00398-GEC Document 1-1 Filed 05/28/19 Pagt'ss"6f 69 Pageidi#: $£°7°°
3. John L. Cooley 25962
NAME OF LOCAL COUNSEL VSB NUMBER

2965 Colonnade Drive, Suite 200, Roanoke, VA 24018

 

 

STREET ADDRESS
(540) 345-6417 jlcooley@cooleysublett.com (540) 343-2451
FAX NUMBER EMAIL ADDRESS TELEPHONE NUMBER

4. CHRISTOPHER and SUSAN SHELDON
NAME OF PARTY TO CASE

Carrol Ching, Lichtenstein Law Group, 101 S. Jefferson St, Ste. 400, Roanoke, VA 24011
NAME AND ADDRESS OF COUNSEL FOR PARTY

ROBERT and SANDRA SHELDON
NAME OF PARTY TO CASE

Carrol Ching, Lichtenstein Law Group, 101 S. Jefferson St, Ste. 400, Roanoke, VA 24011
NAME AND ADDRESS OF COUNSEL FOR PARTY

NICHOLS TRANSPORT COMPANY, INC.

NAME OF PARTY TO CASE

John Cooley, 2965 Colonnade Drive, Suite 200, Roanoke, VA 24018
NAME AND ADDRESS OF COUNSEL FOR PARTY

 

Additional sheet attached.

 

 

5 Michigan 05/20/82 _ 33798
* COURT TO WHICH APPLICANT IS ADMITTED DATE OF ADMISSION BAR#
Wisconsin 11/23/87 1013525
COURT TO WHICH APPLICANT 1S ADMITTED DATE OF ADMISSION BAR#

Additional sheet attached.

6. lamamember in good standing and authorized to appear in the courts identified in

paragraph 5.

7. Lam not currently disbarred or suspended in any state, territory, United States

possession or tribunal.

2 of 4 i
Case 7:19-cv-00398-GEC Document 1-1 Filed 05/28/19 Pagé#iest 69 Pageid#: 5397
8.1 am not subject to a pending disciplinary investigation or proceeding by

[__] am subject to a pending disciplinary investigation or proceeding by
any court, agency or organization authorized to discipline me as a lawyer. (If such an

investigation or proceeding is pending, attach to this application and incorporate by

’ reference a statement specifying the jurisdiction, the nature of the matter under

investigation or being prosecuted, and the name and address of the disciplinary

authority investigating or prosecuting the matter.)

9. Within the past three (3) years, I
have not been disciplined
[_] have been disciplined
by any court, agency or organization authorized to discipline me as a lawyer. (If so,
attach to this application and incorporate by reference a statement specifying the
name of the court, agency or organization imposing discipline, the date(s) of such
discipline, the nature of the complaint or charge on which discipline was imposed,

and the sanction.)

10. Within the last twelve (12) months preceding this application, I
have not sought admission pro hac vice under this rule.

[__] have sought admission pro hac vice under this rule. (If so, attach to this

application and incorporate by reference a copy of the order of the tribunal
granting or denying your previous application. Such order(s) must include the

name of the tribunal, the style of case and the docket number for the vase(s) in

which you filed an application and whether the application was granted
or denied.)

CJ Order(s) attached and incorporated by reference.

11. I hereby consent to the jurisdiction of the courts and agencies of the Commonwealth

of Virginia and of the Virginia State Bar and I further consent to service of process at

any address(es) required by this Rule.

3 of 4 _
Case 7:19-cv-00398-GEC Document 1-1 Filed 05/28/19 PagW#s°af 69 Pageidé: $3°79°
12. I agree to review and comply with appropriate rules of procedure as required in the

case for which I am applying to appear pro hac vice.

13. I understand and I agree to comply with the rules and standards of professional

conduct required of members of the Virginia State Bar.

 

DATE
CORMAN SAPG/State of MICA ec ceceescneesnsessveessessnsssssneensoes
[ ] City [24 County of 20... MWAYDG Lc ceseeneteettetenersenteenseaeenenensees

   

 

 

 

DATE NOTARY PU N as SALEW on
a ublic, State
- a lo-\H-|8 tary County of Wayne
My commission expires: .. MQ LA nee My Commission Expires Jun. 14, 2018
Acting In the County of Alay nf

4 of 4

Case 7:19-cv-00398-GEC Document 1-1 Filed 05/28/19 PagtZ8°6f 69 Pageid#: 54°"
Application to Appear Pro Hac Vice Before A Virginia Tribunal — Richard S. Baron

Supplement to Question 4:

e Name of Party: David Howard Bennett, counsel unknown at this time

e Name of Party: Chemsolvy, Inc., counsel unknown at this time

Supplement to Question 5
e United States District Court, Eastern District of Michigan — October 1, 1982;

e United States District Court, Western District of Michigan — August 4, 1990;
e United States District Court, District of Colorado — August 11, 2008;
e United States Court of Appeals for the Sixth Circuit - September 24, 1996;

e United States Court of Appeals for the Ninth Circuit - February 27, 2001.

Case 7:19-cv-00398-GEC Document 1-1 Filed 05/28/19 Pag@#9df69 Pageid#: 53°”
VIRGINIA:
IN THE CIRCUIT COURT FOR THE CITY OF ROANOKE

CHRISTOPHER AND
SUSAN SHELDON,

And

ROBERT AND
SANDRA SHELDON,

Plaintiffs,
Case No.: CL 16-1171

Vv.
NICHOLS TRANSPORT COMPANY, INC.,
DAVID HOWARD BENNETT,

And

CHEMSOLYV, INC.,

Defendants.

Nee Nome Nee Nee Nee Nee ee ee ee ee ee ee” ee” ee” ee ee ee” ee” ee”

ORDER

On this day came the Defendant, Nichols Transport Company, Inc., upon its motion for
admission pro hac vice of attorneys Richard S. Baron, Esq. and Benjamin L. Fruchey. Esq. in
this‘ action, and it appearing that Mr. Baron is a member in good standing of the Bars of
Michigan and Wisconsin, and Mr. Fruchey is a member in good standing of the Bar of
Michigan,

It is hereby ADJUDGED, ORDERED and DECREED that the Defendant’s Motion be,
and it hereby is granted; and it is further ORDERED that Mr. Baron and Mr. Fruchey shall be

admitted pro hac vice in this action as counsel for Defendant Nichols Transport Company, Inc.

It
Ender this __/ 7 day of July 2017.

[hp Lup-

Judge”

 

' Case 7:19-cv-00398-GEC Document 1-1 Filed 05/28/19 Page 48 of 69 Pageid#: 56
Cuw- 19

I ask for this:

 

965 Colonnade Drive, Suite 200
PO Box 20869

Roanoke VA 24018

Telephone: 540-343-2451
Facsimile: 540-345-6417
Email: jlcooley@cooleysublett.com
Counsel for Defendant

Nichols Transport Company, Inc.

Seen and agreed to:

   

farjol Ching, Esq.

Liclitenstein Law Group,/PLC

101 South Jefferson Street, Suite 400
Roanoke, VA 24011

Telephone: 540-912-4429
John.Lichtenstein@lichtensteinlawgroup.com
Carrol.Ching@lichtensteinlawgroup.com
Counsel for Plaintiff

/ J .
2 LLDZ
f

Case 7:19-cv-00398-GEC Document1-1 Filed 05/28/19 Page 49 of 69 Pageid#: 57
VIRGINIA:
IN THE CIRCUIT COURT FOR THE CITY OF ROANOKE

CHRISTOPHER AND

SUSAN SHELDON,

And

ROBERT AND
SANDRA SHELDON,

Plaintiffs,
Case No.: CL 16-1171
«VS-

NICHOLS TRANSPORT COMPANY, INC.,
DAVID HOWARD BENNETT,

And
CHEMSOLYV, INC.,

Nee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee

Defendants.

STIPULATED PROTECTIVE ORDER

lt appearing to this Court that Plaintiffs and Defendants in this action consent to this
Protective Order, and by execution of this Order by their respective counsel, the Parties do
agree to be bound by its terms as follows:

The terms of this Order shall apply to the parties of this case, namely Plaintiffs and
Defendants, and any other person producing or disclosing material in This Action who agrees to
be bound by the terms of this Order.

I. Definitions and Terms

1. As used in this Order, the following definitions and terms shall apply:

a) "Confidential Information" means any Discovery Material that the Producing Party
or Protected Person reasonably believes not to be in the public domain and
reasonably believes contains any trade secret or other confidential, strategic,
research, development, or commercial information, as such terms are used in VA

R. Civ. P. 4:1(c), that, if disclosed, would materially affect the party's or Protected
Person's business, employment, commercial or financial interests.

1 L

Case 7:19-cv-00398-GEC Document 1-1 Filed 05/28/19 Page 500f 69 Pageid#: 58
))

k)

"Plaintiff' or "Plaintiffs" means Christopher and Susan Sheldon, and Robert and
Sandra Sheldon.

"Defendant" or "Defendants" means Nichols Transport Company, Inc., David
Howard Bennett, and Chemsoly, Inc.

"Party" or "parties" means the Plaintiffs and/or the Defendants in This Action.

"Counsel" means the counsel of record in this action and their law firms as well
as (i) other attorneys or consultants employed or retained by such law firms; or
(ii) any attorney subsequently retained or designated by a party to appear in This
Action.

"Protected Person" means any non-party that furnishes any Discovery Material to
any party by way of a subpoena.

"This Action" means the above-captioned civil action pending in this Court,
including any related discovery, pretrial, trial, post-trial, or appellate proceedings.

"Disclosed" is used in its broadest sense and includes, inter alia, directly or
indirectly shown, divulged, revealed, produced, described, transmitted or
otherwise communicated, in whole or in part.

"Discovery" is defined as the term is used in the Rules of the Supreme Court of
Virginia.

"Discovery Material" means any documents, answers to interrogatories,
responses to requests for admission, deposition testimony, deposition transcripts
and exhibits, initial (and supplemental) disclosures, other responses to requests
for information, documents, and/or other written information, whether produced
voluntarily or involuntarily in the course of This Action or in response to discovery
requests in this litigation by any party or Protected Person.

"Document" is defined as the term is used in Rule 4:9 of the Rules of the
Supreme Court of Virginia.

Types of Material That May Be Designated Confidential

2.

Any Discovery Material may be designated by a Producing Party or Protected

Person as "Confidential" under this Order. Such designation shall constitute a representation to

the Court that counsel for the Producing Party or Protected Person believes in good faith that

the material so designated constitutes Confidential Information as defined in this Order.

3.

Designation of Discovery Material as "Confidential" shall not relieve a party of its

obligation to provide an appropriate privilege log.

lee.

2 (

Case 7:19-cv-00398-GEC Document 1-1 Filed 05/28/19 Page 51 0f 69 Pageid#: 59
Hil. Designation of Discovery Material as Confidential

4. Any Discovery Material or information produced in discovery in This Action, but
not covered by paragraphs 2-3 above, that are to be designated "Confidential" may be so
designated by the Producing Party or Protected Person by furnishing a separate written notice
to the undersigned counsel for the party receiving such documents, material or information at
the time of their production specifically identifying the portions of the documents or materials
containing the Confidential Information, unless the entire document is designated as
Confidential, and by providing copies of the documents, material or information so designated
that are stamped with the stamp "CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER." This
stamp shall be affixed to each page of the document containing such material and shall not
interfere with the legibility of designated documents. With respect to electronic documents, the
Producing Party or Protected Person at the time such documents are produced shall specify in
writing that the material is designated as Confidential. |

5. Inadvertent production of or failure to designate any information as Confidential
shall not be deemed a waiver of the Producing Party's or Protected Person's claim of
confidentiality as to such information, and the Producing Party or Protected Person may
thereafter designate such information as Confidential as appropriate. Upon receipt of an
appropriate designation of such information as Confidential, receiving parties shall make
reasonable efforts to assure that the information thereafter is treated as Confidential in
accordance with the provisions of this Order.
IV. Permissible Uses of Discovery Material

6. All persons obtaining access to Discovery Material produced in connection with
This Action shall use such Discovery Material only for purposes of This Action, including any
appeal of the Court's ruling, and any subsequent proceedings, and shall not use such Discovery

Material for any other purpose, including the furtherance of any other claims, any business,

ld Z.

3
Case 7:19-cv-00398-GEC Document 1-1 Filed 05/28/19 Page 52 of 69 Pageid#: 60
commercial, competitive, personal or other purpose or in any other administrative or judicial
proceeding.

7. Nothing herein shall impose any restrictions on the use or disclosure by a party
or witness of documents, material or information obtained by such party or witness
independently of the discovery proceedings in This Action, whether or not such documents,
material or information are also obtained through discovery proceedings in This Action.

8. Nothing herein shall prevent disclosure of Confidential Information with the
consent of counsel for the designating party or Protected Person.

9. Except as otherwise authorized by this Order, Confidential Information may be
disclosed only to the following persons:

a) the Court;

b) parties and their insurers, Counsel and their employees, including contract
employees;

Cc) outside or private counsel for the parties:

d) associated personnel of any person within categories 9.a. through 9.c. for whom

access to Confidential Information is necessary to assist such persons in This
Action, including any Court personnel assisting the Court, litigation assistants,
paralegals, secretarial or other clerical personnel, and stenographers or other
persons involved in taking or transcribing testimony in This Action:

e) consultants, experts or litigation support services, including outside copying
services, retained by a party for the purpose of assisting that party in This Action,
and principals and employees of the firm with which consultants or experts are

associated;
f) authors or recipients of the designated Confidential Information;
g) Employees of or counsel for the party or Protected Person producing such

Confidential Information;

h) Persons who have had, or whom any counsel for any party in good faith believes
to have had, prior access to Confidential Information, or who have been
participants in a communication that is the subject of the Confidential Information
and from whom verification of or other information about that access or
participation is sought, solely to the extent of disclosing such information to which
they have or may have had access or that is the subject of the communication in
which they have or may have participated, except that, unless and until counsel
confirms that any such persons have had access or were participants, only as

, lube

Case 7:19-cv-00398-GEC Document1-1 Filed 05/28/19 Page 53 of 69 Pageid#: 61
much of the information may be disclosed as may be necessary to confirm the
person's access or participation;

i) Other persons not included in the above subparagraphs who may testify as a
witness, either at a deposition or at a court proceeding, for the purpose of
assisting in the preparation or examination of the witness or potential witness;
and

)) Any person as further ordered by this Court;

k) Mediators, settlement conference judges and their staff; and

) Any other person to whom the producing person expressly agrees in writing, after
the name of same has been disclosed.

10. Persons described in subparagraphs 9.b. and 9.c. (and their associated
personnel) shall be deemed bound by the terms of this Order upon its entry by the Court.
Persons described in subparagraphs 9.b. and 9.c. should advise their associated personnel of
this Order and the terms of the above stated agreement prior to providing their associated
personnel access to Confidential Information.

11. Each individual described in Paragraph 10 above, to whom Confidential
Information is disclosed, shall not disclose that information to any other individual, except as
provided in this Order, or use it for any purpose other than in connection with This Action.
Before any Confidential Information may be disclosed to any person described in
subparagraphs 9e., 9.h. and 9.i. above, he or she shall have first read this Order or shall have
otherwise been instructed in his or her obligations under the Order by counsel for a party.

12. Notwithstanding any of the foregoing provisions, this Order has no effect upon,
and its scope shall not extend to, any person’s use of its own Confidential Information.

V. Deposition Procedures

13. Where testimony regarding Confidential Information is elicited, all transcripts and
exhibits shall be treated as if designated Confidential for a period of ten (10) business days after
the transcript is available from the court reporter. Any deponent or counsel for that deponent
may designate during the deposition or during the ten-business-day period after the transcript is

available from the court reporter any portion of the transcript as Confidential by denominating by

[ef

Case 7:19-cv-00398-GEC Document 1-1 Filed 05/28/19 Page 54o0f 69 Pageid#: 62
page and line, and by designating any exhibits, that are to be considered Confidential! pursuant
to the criteria set forth in this Order. Such designation shall be communicated to all parties and
to the court reporter. The court reporter shall mark the face of the transcript accordingly.
Transcript portions and exhibits designated in accordance with this paragraph shall be disclosed
only in accordance with this Order.
Vi. Challenges to Confidential Designations

14. If any party disagrees with the designation by the Producing Party or Protected
Person of any Discovery Material or testimony as Confidential Information, then the parties to
the dispute will attempt first to resolve the dispute on an informal good faith basis before
presenting the dispute to the Court. All items objected to shall continue to be treated as
Confidential pending resolution of the parties' dispute by the parties or by order of the Court. If
the dispute cannot be resolved informally, either the designating party or the challenging party
may, on reasonable notice, apply for an appropriate ruling from the Court in accordance with
Section Vil herein. The Producing Party or Protected Person bears the burden of persuading
the Court that the information is in fact Confidential Information within the definition of that term
set forth above. In the case of material provided by a Protected Person, the party contesting the
confidentiality designation shall provide reasonable notice to the Protected Person that the
matter has been referred to the Court. The parties agree that any disputes concerning whether
any materials are in fact “confidential” shall be submitted to the Court or otherwise as the Court
directs.

15. Entering into, agreeing to, and/or complying with the terms of this Order shall not:
(a) operate as an admission by any party or Protected Person that any particular documents,
material or information contain or reflect currently valuable trade secrets or proprietary or
commercial information; or (b) prejudice in any way the right of a party at any time: (i) to seek a
determination by the Court of whether any particular document, item of material or piece of
information should be subject to the terms of this Order; (ii) to seek relief on appropriate notice

6 Lb

Case 7:19-cv-00398-GEC Document 1-1 Filed 05/28/19 Page 55 of 69 Pageid#:63
from any provision(s) of this Order, either generally or as to any particular document, item of
material or piece of information; (iii) to object to any discovery request, including the right to
assert that no discovery should be had of certain documents or information; or (iv) to seek
documents or other information from any source.
Vil. Filing Under Seal

16. All Confidential Information contained or discussed in any pleading, motion,
exhibit or other paper filed with the Court shall be accompanied by a Motion Under Seal. The
Court shall then determine what, if any, portions of filing shall be filed under seal.
Vill. Use of Confidential Information at any Hearing

17. The parties shall confer and attempt to agree, before any hearing, on the
procedures under which Confidential Information may be introduced into evidence or otherwise
used at such hearing. Upon reaching agreement, the parties shall give notice of the terms of
such agreement to each Protected Person producing any Confidential Information that may be
used or introduced at any such hearing. Absent agreement, the Court shall be asked to issue an
order governing the use of such Confidential Information at any such hearing upon reasonable
notice to all parties and Protected Persons who have produced such information. The parties
shall provide Protected Persons with notice of potential use at any hearing of any Confidential
Information produced by them.
IX. Procedures Upon Termination of Action

18. Within 60 business days following the running of any applicable time to appeal
any order or ruling terminating This Action, the parties shall (i) return to the person who
produced such materials all copies of all Confidential Information obtained through discovery in
This Action, provided however that such Confidential Information and Confidential Documents
may be retained in the files of the parties insurers and destroyed pursuant to those entities
regular retention policies (ii) certify to that person that all such materials have been destroyed,
or (iii) where mutually agreeable, enter into a protective agreement with the Producing Party to

[42

Case 7:19-cv-00398-GEC Document 1-1 Filed 05/28/19 Page 56 of 69 Pageid#: 64
provide assurances that to the extent the information is intentionally, negligently, or otherwise
released, disseminated, or otherwise disclosed outside of this litigation, the retaining
party/individual shall be liable to the Producing Party for all damages arising from such release,
dissemination, or disclosure.

19. After the running of any applicable time to appeal any order or ruling terminating
This Action, the producing parties or Protected Person may request that any party return or
destroy any Discovery Material the Producing Party or Protected Person has provided. Upon
such request, the party shall comply provided however that such Confidential Information and
Confidential Documents may be retained in the files of the parties insurers and destroyed
pursuant to those entities regular retention policies, or where mutually agreeable, enter into a
protective agreement with the Producing Party to provide assurances that to the extent the
information is intentionally, negligently, or otherwise released, disseminated, or otherwise
disclosed outside of this litigation, the retaining party/individual shall be liable to the Producing
Party for all damages arising from such release, dissemination, or disclosure.

xX. Miscellaneous

20. Notwithstanding paragraphs 18 and 19, counsel are entitled to retain an archival
copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
correspondence, deposition and trial exhibits, expert reports, attorney work product, and
consultant and expert work product, even if such materials contain Confidential
Information. Any such archival copies that contain or constitute Confidential Information remain
subject to this Order.

21. In the event any party is served with a subpoena or civil investigative demand
requesting production of Confidential Information, the recipient shall immediately notify the
source party of such subpoena or civil investigative demand and it will be the obligation of the
source party (who previously designated the information/documents as Confidential Information)
to interpose and defend any objection to production of Confidential Information. No Confidential

ly OE

Case 7:19-cv-00398-GEC Document1-1 Filed 05/28/19 Page 57 of 69 Pagei
 

Information shall be produced by the party served with the request until notice is provided to the
source party. |

22. This Order shall not affect the right of any party or Protected Person to oppose
production of Discovery Material on any ground permitted by the Rules of the Supreme Court of
Virginia, including any applicable privilege. Moreover, this Order shall not affect the scope of
discovery by any party that is not otherwise proper under the Rules of the Supreme Court of
Virginia.

23. Nothing in this Order shall prejudice the right of any party or Protected Person to
move the Court to broaden or restrict the rights of access to and use of particular Discovery
Material, or to seek modifications of this Order upon due notice to all other parties and affected
Protected Persons. |

24. All persons governed by this Order, by reviewing Confidential Information, or
seeking the protections of this Order for Discovery Material, shall agree to the jurisdiction of this
Court over their person for the purpose of any action seeking to enforce the terms and
conditions of this Order, or for any action for contempt for violation of the terms of this Order.

25, This Order may be —e by the agreement of counsel for the Parties in the
form of a proposed written amendment to the Order. Such proposed modifications shall be
submitted to the Court for approval. The parties may otherwise seek amendment to this Order

by motion.

Upon entry, the Clerk is directed to provide attested copies of this Order to counsel of

rh

day of July 2018.

record

IT IS SO ORDERED THIS X 7

 

i o/s /
/ : LUAIS wveeb Maveg

l
Circuit Court Judge

 
  

By Z]
Case 7:19-cv-00398-GEC Documenti-1 Filé
IT IS SO ORDERED, this day of July 2018.

SO STIPULATED:

in - By: oon A FET

 

 

; . ) Richard S. Baron (admitted pro hac vice)
Gregory L. Lyons (VSB No. 24037) Benjamin L. Fruchey (admitted pro ha vice)
Lichtenstein Law Group, PLC Foley, Baron, Metzger & Juip, PLLC
Liberty Trust Building, Suite 400 38777 Six Mile Road, Suite 300
101 South Jefferson Street _ Livonia, MI 48152
Roanoke, Virginia 24004-0601 Attorneys for Defendant Nichols Transport
Attorneys for Plaintiffs

By:(_ KTiep, Le See mer uu} Remy. By:

 

Craig L. Seffner (VSB #37384) John L. Cooley (VSB #25962)
Bonner, Kiernan Trebach & Crociata, LLP Law Office of Cooley and Associates, PLC
1233 20" Street, N.W., Suite 800 40 British Woods Drive, Suite 101
Washington, D.C. 20036 P.O. Box 19687
Attorneys for Defendant ChemSolv, Inc. Roanoke, VA 24019

Co-Counsel for Defendant Nichols Transport

By: TO Ke HeEsersniMe uw RZ -
John K. Messersmith, IV (VSB No. 26403)

Kalbaugh Pfund & Messersmith

901 Moorefield Park Drive

Richmond, VA 23236

Attorneys for Defendant David Howard

Bennett

10 [ape

Case 7:19-cv-00398-GEC Document 1-1. Filed 05/28/19 Page 59 of 69 Pageid#: 67
CLie- N71

 

 

   

 

    

IT 1S SO ORDERED, this day of June 2018.

SO STIPULATED:
By: ~ By: .

John E. Lichtenstein (VSB No. 27048) Richard S. Baron (admitted pro hac vice)

Gregory L. Lyons (VSB No. 24037) Benjamin L. Fruchey (admitted pro ha vice)
Lichtenstein Law Group, PLC Foley, Baron, Metzger & Juip, PLLC
Liberty Trust Building, Suite 400 38777 Six Mile Road, Suite 300
101 South Jefferson Street Livonia, MI 48152 .
Roanoke, Virginia 24004-0601 Attorneys for Defendant Nichols Transport
Attorneys for Plaintiffs
By: LL

. Craig L. Sarner (VSB #37384) Johi#L. Cooley B #25962)

Bonner, Kiernan Trebach & Crociata, LLP Law Office of Cooley and Associate$, PLC
1233 20" Street, N.W., Suite 800 40 British Woods Drive, Suite 101
Washington, D.C. 20036 P.O, Box 19687
Attorneys for Defendant ChemSolv, Inc. Roanoke, VA 24019

Co-Counsel for Defendant Nichols Transport

By:
John K. Messersmith, IV (VSB No. 26403)
Kalbaugh Pfund & Messersmith

901 Moorefield Park Drive

Richmond, VA 23236

Attorneys for Defendant David Howard
Bennett

 

10 Lge

Case 7:19-cv-00398-GEC Document1-1 Filed 05/28/19 Page 60 of 69 Pageid#: 68
Deputy Ciark
City of Resnoke

 

Regarding the decree or order to which

this stg ad. i certify thaton
ER Os

Eyer Cannes § j LeQtuymuth., R Egnror,

“Bt hh at ak p Cray

uty Goff woud Cael, Cry of Roanoke

Case 7:19-cv-00398-GEC Document 1-1 Filed 05/28/19 Page 61 0f 69 Pageid#: 69
LICHTENSTEIN
LAW GROUP...

ATYTORNLYS AND COUNSELORS AT Late
P.O. Box 661
Roanoke, VA 24004-0601

Case 7:14

 

VIRGINIA:
IN THE CIRCUIT COURT FOR THE CITY OF ROANOKE

CHRISTOPHER SHELDON and

SUSAN SHELDON, et al.
Plaintiffs,

v. Case No.: CL16-1171

NICHOLS TRANSPORT COMPANY, INC.,

DAVID HOWARD BENNETT,

and

CHEMSOLYV, INC.,
Defendants.

Nemertina” Nee” Snemeet” nmmee Sete

PLAINTIFFS’ MOTION FOR NONSUIT SOLELY AS TO
DEFENDANT CHEMSOLV,INC.

The Plaintiffs, by counsel and pursuant to Virginia Code § 8.01-380 (1950, as
amended), respectfully move the Court for a nonsuit in this action, solely as to defendant

Chemsolv, Inc. In support, Plaintiffs state as follows:

1. There are no pending counterclaims, crossclaims or third-party claims.

2. No dispositive motions are in the hands of the Court for decision.

3. No prior nonsuits have been taken in this matter.

4, Plaintiffs therefore are entitled as a matter of right under Va. Code § 8.01-380

to nonsuit Defendant Chemsolv, Inc., without prejudice to their right under applicable law to
refile against Defendant Chemsolv, Inc. and without prejudice to their claims against the
remaining defendants, Nichols Transport Company, Inc. and David Howard Bennett.
WHEREFORE, Plaintiffs respectfully move for a nonsuit solely as to Defendant
Chemsoly, Inc., and that this action remain on the Court’s active docket under the amended
style of Christopher Sheldon and Susan Sheldon et al. v. Nichols Transport Company, Inc.

and David Howard Bennett.

-cv-00398-GEC Documenti1-1 Filed 05/28/19 Page 62 of 69 Pageid#: 70
LICHTENSTEIN
LAW GROUP...

ATTORNEYS AND COUNSELORS AT LAW

P.O. Box 601
Roanoke. VA 24004-0601

Case 7:14

 

Respectfully submitted,

CHRISTOPHER SHELDON and
SUSAN SHELDON, et al.

 

 

John E. Lichtenstein (VSB #27048) Se
Gregory L. Lyons (VSB #24037)
Joanna M. Meyer (VSB #86427)

LICHTENSTEIN LAW GROUP PLC

Liberty Trust Building, Suite 400

101 South Jefferson Street (24011)

P.O. Box 601

Roanoke, Virginia 24004-0601

Tel: (540) 343-9711

Fax: (540) 343-9713

John.Lichtenstein@lichtensteinlawgroup.com

Greg.Lyons@lichtensteinlawgroup.com

Joanna.Meyer@lichtensteinlawgroup.com
Counsel for the plaintiffs

CERTIFICATE OF SERVICE

I certify that true copies of foregoing were mailed (and courtesy copies emailed) to
defense counsel on April 16, 2019, as follows:

Craig L. Sarner
csarner@bonnerkiernan.com

Bonner Kiernan Trebach & Crociata LLP
1233 20" Street, N.W., Suite 800
Washington, DC 20036

Counsel for Defendant Chemsolv, Inc.

John K. Messersmith, IV
john.messersmith@kpmlaw.com

Porter Peery

porter.peery@kpmlaw.com

KALBAUGH PFUND & MESSERSMITH

901 Moorefield Park Drive

Richmond, VA 23236

Counsel jor Defendant David Howard Bennett

-cv-00398-GEC Document 1-1 File?@y/#8ffo Page 63 of 69 Pageid#: 71
LICHTENSTEIN
LAW GROUP...

ATTORNETS ARD COUNSELORS AT Las
P.O. Box 66]
Roanoke. VA 24004-0601

Case 7:14

 

Richard 8S. Baron

rbaron@fomjlaw.com

Benjamin L. Fruchey

bfruchey@fbmjlaw.com

FOLEY, BARON, METZGER & JULIP, PLLC

38777 Six Mile Road, Suite 300

Livonia, MI 48152

Counsel for Defendant Nichols Transport Company, Inc.

John L. Cooley

jlcooley@cooleyfirm.com

Cooley and Associates PLC

40 British Woods Drive, Suite 101

P.O. Box 19687

Roanoke, VA 24019

Counsel for Defendant Nichols Transport Company, Inc.

 
 

Coif fi a -

-cv-00398-GEC Document 1-1 File?@/38ffo Page 64 of 69 Pageid#: 72
VIRGINIA:
IN THE CIRCUIT COURT FOR THE CITY OF ROANOKE

CHRISTOPHER SHELDON and

SUSAN SHELDON, et al.
Plaintiffs,

Vv. Case No.: CL16-1171

NICHOLS TRANSPORT COMPANY, INC.,

DAVID HOWARD BENNETT,

and

CHEMSOLYV, INC.,
Defendants.

i li i i i i i i a

ORDER OF NONSUIT SOLELY AS TO DEFENDANT CHEMSOLYV, INC.

Plaintiff, by counsel, has moved the Court pursuant to Virginia Code § 8.01-380, for a
nonsuit as to defendant Chemsollv, Inc. only. Accordingly, and it appearing appropriate to the
Court to do so, it is hereby ORDERED that Plaintiffs Motion for Nonsuit Solely as to
Defendant Chemsoly, Inc. shall be and it hereby is GRANTED. Defendant Chemsolv, Inc. only,
and no other party, is hereby nonsuited, without prejudice to the Plaintiff's refiling against
Chemsolv, Inc. as provided for in applicable law, and without prejudice to the Plaintiffs claims
against the remaining defendants, Nichols Transport Company, Inc. and David Howard Bennett.
It is further ORDERED that this matter shall continue with regard to the remaining defendants,
Nichols Transport Company, Inc. and David Howard Bennett, under the amended style of
Christopher Sheldon and Susan Sheldon, et al. y. Nichols Transport Company, Inc. and David
Howard Bennett.

This matter is continued on the Court’s active docket.

Upon entry, the Clerk is directed to provide an attested copy of this Order to counsel of

record.

ENTER this g day of May , 2019.

Jee
Case 7:19-cv-00398-GEC Document 1-1 Filed 05/28/19 Page 65 of 69 Pageid#: 737
WE ASK FOR THIS:

   

 

 

  

E. Lichtenstgin (VSB #27048)
. (VSB 037)
Joanna M. Meyer (VSB #86427)
LICHTENSTEIN LAW Group PLC
P.O. Box 601

Roanoke, Virginia 24004-0601
Counsel for the plaintiffs

Crag L SanMner

Craig L. Sarner
Bonner Kiernan Trebach & Crociata LLP
1233 20th Street, NW, 8th Floor
Washington, DC 20036

Counsel for Chemsolv, Inc.

  

SEEN:

 

John L. Cooley

Law Office of Cooley and Associates PLC
40 British Woods Drive, Suite 101

P.O. Box 19687

Roanoke, VA 24019

  
  

DA S\ HAMILTON, CLERK
Haputy Clerk

)

+e arr TESTE BR
3y

J

Richard S. Baron (MI P33798)
(admitted pro hac vice)

Benjamin L. Fruchey (MI P71945)
(admitted pro hac vice)

Foley, Baron, Metzger & Juip, PLLC
38777 Six Mile Road, Suite 300
Livonia, MI 48152

 

Counsel for Nichois Transport Company, Inc.

 

Porter Peery
Kalbaugh, Pfund & Messersmith, P.C.
2840 Electric Road, #111
Roanoke, VA 24018
Counsel for David Howard Bennett

Page 2 of 2

Case 7:19-cv-00398-GEC Document 1-1 Filed 05/28/19 Page 66 of 69 Pageid#: 74
 

Judge

WE ASK FOR THIS:

 

John E. Lichtenstein (VSB #27048)

Gregory L. Lyons (VSB #24037)

Joanna M. Meyer (VSB #86427)

LICHTENSTEIN LAW GROUP PLC

P.O, Box 601

Roanoke, Virginia 24004-0601
Counsel for the plaintiffs

 

Craig L. Sarner
Bonner Kiernan Trebach & Crociata LLP
1233 20th Street, NW, 8th Floor
Washington, DC 20036

Counsel for Chemsolv, Inc.

 

 

SEEN:
John L. Cooley Richard S. Baron (MI P33798)
Law Office of Cooley and Associates PLC (admitted pro hac vice)
40 British Woods Drive, Suite 101 Benjamin L. Fruchey (MJ P71945)
P.O. Box 19687 (admitted pro hac vice)
Roanoke, VA 24019 Foley, Baron, Metzger & Juip, PLLC

38777 Six Mile Road, Suite 300
Livonia, MI] 48152
Counsel for Nichols Transport Company, Inc.

Porter Peery
Kalbaugh, Pfund & Messersmith, P.
2840 Electric Road, #111
Roanoke, VA 24018

Counsel for David Howard Bennett

   

 

Page 2 of 2

Case 7:19-cv-00398-GEC Document 1-1 Filed 05/28/19 Page 67 of 69 Pageid#: 75
 

Judge

WE ASK FOR THIS:

 

John E. Lichtenstein (VSB #27048)

Gregory L. Lyons (VSB #24037)

Joanna M. Meyer (VSB #86427)

LICHTENSTEIN LAW Group PLC

P.O. Box 601

Roanoke, Virginia 24004-0601
Counsel for the plaintiffs

 

Craig L. Sarner
Bonner Kiernan Trebach & Crociata LLP
1233 20th Street, NW, 8th Floor
Washington, DC 20036

Counsel for Chemsoly, Inc.

 

 

 

SEEN;
JohifT. Cooley (ysp ie 25962) Richard S. Baron (MI P33798)
Law Office of Codley and Associates PLC (admitted pro hac vice)
40 British Woods Drive, Suite 101 Benjamin L. Fruchey (MI P71945)
P.O. Box 19687 (admitted pro hac vice)
Roanoke, VA 24019 Foley, Baron, Metzger & Juip, PLLC
38777 Six Mile Road, Suite 300
Livonia, MI 48152
Counsel for Nichols Transport Company, Inc.
Porter Peery

Kalbaugh, Pfund & Messersmith, P.C.
2840 Electric Road, #111
Roanoke, VA 24018

Counsel for David Howard Bennett

Page 2 of 2 MY

Case 7:19-cv-00398-GEC Document 1-1 Filed 05/28/19 Page 68 of 69 Pageid#: 76
CIRCUIT COURT
eceived Order From
WDB JOG Le
DBC CND CJ

on MAY 09 2019

By th Wer So ke

Deputy Clerk f\

\
Cily of Reanoke .  \

hoarding | the decree or order to which
MIS Stamp is affixed. | certify that on

S 20 19
: ,20
| delivered a certified copy to: °

Lichtensbens SA 6 7 °
Dura Sahat eS Mey «Corley

A
Deputy Clerk Circuit Curt, City of Roanoke

     

 

 

Case 7:19-cv-00398-GEC Document1-1 Filed 05/28/19 Page 69 of 69 Pageid#: 77
